Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 1 of 61

\e

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Veg PLEASE PAY FROM THIS INVOICE Invoice
Remit Payment to:
3 A
rainmaker eee Date Invoice
Suite F
Document Technolo q ies Austin, Texas 78701 2/5/2020 $0223
Bill To Ship To
Whitehurst Harkness Brees Cheng & Imhoff Whitehurst Harkness Brees Cheng & Imhoff
ACCOUNTS PAYABLE ACCOUNTS PAYABLE
7500 Rialto Blvd BLDG 2 7500 Rialto Blvd BLDG 2
Ste. 250 Ste. 250
Austin, TX 78735 Austin, Texas 78735
Ordered By Reference Number Terms Rep Project Number Delivery Date
Thelma Binders Due on receipt ML 02200010 2/5/2020
Description of Services Provided Qty Rate Amount
Digital Black and White Prints 16,632 0.10 1,663.20T
Digital Color Prints 948 0.59 559.32T
Tabs 628 0.25 157.00T
Binders 4" 8 18.50 148.00T
Binders 3" 12 15.00 180,00T
Binders 2.5" 4 12.50 50,00T
4 sets
Subtotal $2,757.52
0
Customer Signature Sales Tax (8.25 vo) $227.50
Thank you for choosing Total $2,985.02
Rainmaker Document Technologies!!
Phone Number Fax Number Federal Tax ID Number Payments/Credits $0.00
512.472.9911 512.472.6161 XX-XXXXXXX Balance Due $2,985.02

 

 

 

 

 

 
NeuroAustin Neurology Associates, PLLC

Case 1:18-cv-00088-DAE

4544 S. Lamar Blvd. Suite 760
Austin, TX 78745-1500

Law Office of Henry Moore
316 W 12th St, Ste 318
Austin, TX 78701-1847

Document 126-1

STATEMENT

(] Please mark box and indicate any change in address on reverse side

 

 

 

 

 

 

 

Filed 09/11/20 Page 2 of 61

ACCOUNT NUMBER: LAWOFFo002
STATEMENT DATE: 01/28/2016

 

AMOUNT DUE: $25.00
AMOUNT $
ENCLOSED: =e
Inv # Patient Balance
14765 SCHJEROQO1 $25.00

 

 

 

Statement Inquiries Number: (512)433-6333

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

reare e - DESCRIPTION OF TRANSACTION CHARGES » vetenic Pay prieceem ets BALANCE
Jerome Schmidt (SCHJEROOO1)
01/28/16| Inv # 14765 (PVP)
01/28/16) Medical Records Request $25 00
Patient Due $25.00
Please note that NeuroAustin has moved to Suite 760, Ph# 512-433-6333
0-30 31-60 : 61-90 91-420 421+ PLEASE PAY
$25.00 $0.00 $0.00 $0.00 $0.00 THIS AMOUNT $25.00
STATEMENT DATE LAST PAYMENT DATE ACCOUNT NO. PENDING
01/28/2016 LAWOFF0002 INSURANCE $0.00
. A T
Please make checks payable to NeuroAustin Neurology Associates BS oe $25.00

 

 

 

 

 

 
 

 

= Case 4-4+8-ev-00088-DAE—Document 126-1 Filed 09/11/20...Page 3 of (
x forets 2016 4:48PM No. 6825 !
, CAUTION: CONTAINS CONFIDEN LAL |

HRALTH CARH INFORMATION

 

  

DATE:

f ro: LOW So Hen wy Woot
ine phone S149 5 Mo) te BLA 5 lo- WY
Texas Orthopedics | =‘ 7
ssiamenivetnnd From: Release of Infarmation Bt: IDA

SarbaraL. Bergin MD, Quarry Lake (512)439-1000 Yar: (512)439-1019
| Serer VL Garcia, Je, M.D,

 

 

 

    

**+Please note that this invoicing-is for Texas wrthopedics, Sports &

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ichard A Lutz, D.O. Rehabilitation Associates only. Records and Bi.jEing requests “for the
Sradlcy R. Adams, D.O. Texas Ree Surgery Center shavwld be faceci to (S512) 439-1129. #**
scort A, Smich, MD, a ; e
Robert A. Poscer, M.D, Patient! VEO Shy Atece: Ha \DHaL U7
‘ware. Deblare, 3D, We have received your request for medica: iitformation on the
>. Brannan Smoot, M.D. above captioned patient. The fee for duplication and processing
= : wecords bas been get by the Medical Praczic: Act, 165.1; Health &'
Hyer D. Goldberg sam. Safety Code 241.183, and Section 406,024 ofthe Texaa Government
joel H Hur, MD, Code. Ths breakdown of charges on this patient is ag follows:
Christopher M. Danney, MD. Medical Records: first 20 pgs CUA59 § 25.00
pure Additional pos: _AI @ -500ca 4 2a goW, ”
ert W. Schoen, Jr, M.D, '
/ Billing records: _25.00 cs. Ad. OO
W. Randall Scholtz, MD. a = 3 i
Michael, Loch, MD, ° Scope pictures: @ $2,.00e¢ ‘
Brien T. Hardy, M.D. X¥-rays/MRI on disc: @$10.00ea §
William P. Taylor, M.D, ‘| Disability Forms: @ $15.00se §
JobnB. McDonald, Je, M.D. Deposition Ovestions: @10.00¢a $
}. Clark Race, MD. Affidavit fee: @ $15,002: $__° |
David C, Savage, M.D
ess Notary fee: @ $6.00 = $
Robert E. Blais, M.D, : —
GregL. Westmotelind, MD. Seiad, CROnGAyes AEIEY; * .
Tien C. Gusramy, M.D. Total Charges: . aAtS0,
O. Aslle Onan, MD. We will be pleased to send requested recamie ywithil a pon
James L, Smith, MD receipt of payment. If you have not alre.dy provided one,
‘ ‘ please send a current release signad by the sarient,
*£e**PLEASE ENCLOSE A COPY OF THIS 7:AR WITH PAYMENT AND -
Sian SEND ATIN: RELEASE OF IM0RMATION*++*++
poner Bae Ed TAX I.D.: 74-241 516%
Ai Mukai, MD,
/ MAKE ‘CHECES PAYABLE TO TEXAS ORTHOPEDICS.
RHEUMATOLOGY We also accept CREDIT/DEBIT Card mayments by phone.
Robert]. Koval, Jz, MD. pe der peng er rere gry erage toon pagan coger ager pen gon ree
the intended recipient, you ara hereby motitied beat any di.qeerciirlon,: distribution or copy of Ehe
telecopy 45 atelotly peobthited, T£ you hava peceived the takeouss it exroc, pledea dumediepely notify
the gender by telepbon= and rerum bhe s Arlgined mesmage Co pg = ti: aidcesn above via the United States
Postal seryvica, Thank you. .
Ia3—40db. : —_-aaaated +O cal ian
Norchwerr Austin : Cencal Auta . Sonch Aasde
. 4700 Secon Contac Patleway, St. 200 SUL Wes atch Soe, Se 10! 3795 Capival of To Hwy, South, Ste 160
Schedulin Anica, Tras 78759 Auttia, Taxis 7870S Avacin, Texas 78706
($12) 43 aan (512) 439-1000 » FAX (512) 439-2019 (5 12) 439-1002» BAX (512) Sosieso: (512) 439-2005 » FAX (512) 439-1151
877-566-7846 ,
" Cedar Pade Marble Bulls Rodad Rock
wwwttortho,com ~ 1401 Medical Parkway 3, See 120 . + 1701 US Hwy 282 2120 North Mayr Serect, Ste, 100
Codar Pack, Toray 73613 Macble Pulls, Toca 726: Round Rack Torus 78666

(SLB) 439-2009 » FAK (G12) 439-1145 : (512) 35-400 « BAC ($12) @sic3e (512) 439-1004 » FAX (532) 341-0550
Case_1:18-cv-00088-DAEDocument126-1—Filed-09/14/20—Page4-ef-61——_

1/31/2016 06:37 PDT TO:15124766212 FROM:65786581043 Page: 2
404-876-8543 10:17:05p.m. 10-31-2046 2/5
=
CommonCents Business Solutions Invoice No
(LRMC) 2398
P.O, box 866094
Atlanta, GA 31156

( 954 ) 299-5071 Tax ID:XX-XXXXXXX

Date: 10/12/2016

To: Law Office of Henry Moore
1101 E. 11th Street
Austin, TX 78702-1908
Atin: Peggy Rothenberger |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MEDICAL RECORDS
RE: Jerorne Schmidt .
RequestNo| invoice No [Medical Record No[Date Received| DateSent | |
$2435 2398 10/12/2016 if Pages/Time | - Charges ‘
Photocopy 448 355.08
FIRST 10 45.74
AFFIDAVIT 1.00
POSTAGE ; 32.10
Sales Tax 0,00
Tota! Billed $433.92
Amount Paid 0.00
Balance $433.92
eee -
| eee 007776
i Henry L. Moore
f Attorney at Law
kad Gee 41/3/2016
512-477-1663
EASES THE | CommonCents Business Solutions | $ *482.01
Four Hundred Eighty-Two and 01/100**** AEN SEITE ASIIIA TARTAR Sa laa sia —
CommonCents Business Solutions
PO Box 566094
Atlanta, GA 31156
MEMO 7 her
Schmidt/Lakeway Hosp affs #2399 & 2398 ana

 

"OO? ? ? Bi"

sae THR DOCUMENT CONTAINS A COLORED GACKOROUND ON WHITE PAPEL, MOROPTUNT 1S LOCATED BELOW Tis WARMING BAND.

 

 

 
———--—- Gase-4+8-ev-00088-DAE— Document 426-1—Filed 09/44/
« ‘ i : Bis
3112018 06:37 PDT TO:15124766212 FROM 6786581043 | ‘efi 1-3 ARE

er

Po

CommonCents Business Solutions Invoice No
(LRMC) ; 2399
P.O. box 566094

Atlanta, GA 31156

( 954 ) 299-5071 Tax ID:XX-XXXXXXX

Date: 10/12/2016

Ta: Law Office of Henry Moore
1101 E. 11th Street
Austin, TX 78702-1908

Atin: Peggy Rothenberger

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ITEMIZED BILL
RE: Jerome Schmidt 3
Request'No|.~ Invoice No. .|Medical-Record No|Date Received | ‘Date Sent | +00 - -y6 fe
$2437 } “9399 ~ 10/42/2016 ] / . Pages/Time Charges
Photocopy 4
FIRST 10 45.74
AFFIDAVIT 1.00
POSTAGE 1.35
Sales Tax 0.00
Total Billed $48.09
Amount Paid 0.00
Balance $48.09
ah $= "
— us 007776
Henry L. Moore
Attorney at Law .
cates ‘1972016
512-477-1663 eee
PAYIQTHE CommonCents Business Solutions | g “482.01
Four Hundred Eighty-Two and 01/1 00 th speiiestaceettiat ne

 

CommonCents Business Solutions

| PO Box 566094
Atlanta, GA 31156
MEMO 7 | Zao FS . le
Schmidt/Lakeway Hosp affs #2399 & 2398 A>

rOO? ? Pou

H13 DOCUMENT AcoLoneo

 

OM CONTE Pere. S LOOATEO Bet Qu ves _—

 

 

 

 
Ca eeded Seo 0002-DAE—D 26 ,

BACTES =

Security | Compliance | Trust

A Shaecare Company
@sharecare
Invoice Number: JMGOS-1
Date: 11/29/2016
Customer Number: LOOHM-78702-1908
Due: Upon Receipt

; Location: TX171
LAW OFFICES OF HENRY MOORE Facility: AUSTIN RADIOLOGICAL

 

 

1101 E 11TH ST ASSOCIATION
AUSTIN, TX 78702
AUSTIN
RADIOLOGICAL
Patient Name: JEROME SCHMIDT DOCS * ASSOCIATION
Item Description Quantity Price Amount
1 Processing Foe; 13 Pages 4 $25.00 $25.00
3 Affidavit a $1.00 $1.00
4 Notary 1 $6.00 $6.00
Mailing Cost: $0.89
Sub Total: : $32.89
Tax: $0.00
Invoice Total $32.89
Applied: $0.00
Balance Due: $32.89
MEDICAL RECORDS
Please cut here and submit with payment
We accept: Visa, MasterCard, Amorican Exprass, and Discover
P: in m
spi ARI FE crepes peewectaretoenereenemns a ci ee aR

       

 

 

- Austin, TK78
ole: BIZAT TAGES:

PAYTOTHE: “pacteg
ORDER of Backes.

 

Thirty-Two anid. 80/1 00*****t#eeaennnsenenanenentennes
Bactes | .
8344 Clairemont Mesa Blvd., Ste 201
San Diego, CA 92111

MEMO

 

 

Jerome Schmidt/ARA aff #JMGOS-1
WOO? 7TaGW .__ -__

 
 

 

@sharecare

LAW OFFICES OF HENRY MOORE
4101 E 11TH ST
AUSTIN, TX 78702

Customer Number:

Invoice Number:
Date:

—- -18-cv-00088-DAE—Document4t26-4—_Filed-09/44/20—Page+et61—______

JMFJJ-2
12/10/2016

LOOHM-78702-1908

Due: Upon Receipt

Location: TX171

Facility: AUSTIN RADIOLOGICAL

ASSOCIATION

 

 

AUSTIN
RADIOLOGICAL
ASSOCIATION
Patient Name: JEROME SCHMIDT DOCS EDEL
Item Description Quantity Price Amount
| Processing Fee; 4 Pages 4 $25.00 $25,00
3 Affidavit/Questions Fee 1 $71.00 $11.00
4 Notary 1 $6.00 $6.00
. fviaillig Cost: $0.88
ad Nz (} Sub Total: $42.68
\ ‘5 \p Tax: $0.00
0\ \ Invoice Total $42.68
) y % Applied: $0.00
\' Balance Due: $42.68

BILLING RECORDS

Please cut here and submit with payment

t: Visa, Mas: r

Pay online at
Card #:

meti

ress iscover

Vv. Bacles.com

Signature:
Expiration Date:

 

~ PLEASE REMIT PAYMENT TO:

BACTES

8344 Clalremont Mesa Blvd, Suite 201
San Diego, CA 92111

(858) 244-1811 Phone

(806) 560-3800 toll-free

(858) 430-4962 fax

TAX ID NO. XX-XXXXXXX

Customer Number:

Invoice Number:
Date:

Balance Due:

** DUE UPON RECEIPT **

JMF JJ-2
42/10/2016

LOOHM-?78702-1908

42.68

Page 1 of 1
—_-.. —..—.. Case_1:18-cv-00088-DAE _Document126-1 Filed 09/4/20 Page-8-0f- 61
Page 1 of |

Weicome back, Peggy
My Account Logout

HOME REQUESTS CART REPORTS HELP Search for

Order Confirmation Back to Request Activity

Invoice Information

Date: 3/17/2017 11:02 AM

Invoice Number: a0SOMO0000JcRWa
invoice Detail ‘i

Name on Record Provider Record Type Custodian Fee

v

Itemized Statement 30.00

Third Coast Emergency Physicians-

derome Schmidt

 

Southwest
ChartSwap Per Transaction Fee 5.00
ChartSwap Per Transaction Fee SS

Total: $70.00

 

 

 

©2011 ChartSwap | All Rights Reserved | Privacy Policy| Refund Policy | Terms and Conditions: Provider | Requestor

hitps://chartswap1 secure.force.com/apex/check_out?status=success&key=AP-3EV 891500... 3/17/2017
 

Case 1:18-cv-00088-DAE . Document.126-1Filed-09/44/20—Page-9-6f 64 ———__ ———

BACTES

a @sharecare company

Invoice Number: KBP5U-1
Date: 03/23/2017

Customer Number: LOOHM-78702-1908
Due: Upon Receipt

' Location: TX003
LAW OFFICES OF HENRY MOORE Facllity: DR. CHARLES B, MALLETT
1101 E 11TH ST
AUSTIN, TX 78702

“h

Ke
wv a DR CHARLES

 

 

 

 

 

Patient Name: JEROME SCHMIDT MALLETT
Item Description x Quantity Price Amount
4 Processing Fee; 245 Pages 1 $25.00 $25.00
2 Pages Copied: from 21 to 10000 Qo, 225 $0.50 $112.50
\ Mailing Cost: $6.65 °
C9 7, Sub Total: $144.15
\ A , \) « \A Tax: $0.00
‘ Vy O Invoice Total $144.45
AW _ Applied: $0.00
; Balance Due: $144.15
Please cut here and submit with payment
accept: Visa, M d, Americ: i c
at B CO
Card #: Signature:
Expiration Date:
PLEASE REMIT PAYMENT TO: TAX ID NO. $0-0998358 ** DUE UPON RECEIPT *™
BACTES Invoice Number: KBP5U-1
8344 Clairemont Mesa Blvd. Suite 201 Date: 03/23/2017
va58) 244 aid <n 11 Customer Number: LOOHM-78702-1908
. Ghee Balance Due: 144.15
(800) 560-3800 toll-free ra
(858) 430-4962 fax
Page lors

Seosmed
 

 

=Cv- -DAF Document 126.1 riled OO/11/20 Page-10-of-64
a Qsharecare company
Invoice Number: KDJQR-1
Date: 03/31/2017
Customer Number: LOOHM-78702-1908
Due: Upon Receipt

Location: TX003
LAW OFFICES OF HENRY MOORE Facility: DR. CHARLES B. MALLETT

1101 E 11TH ST
AUSTIN, TX 78702 E.

SE ge DR CHARLES

Patient ~ : JEROME SCHMIDT MALLETT

 

 

ven Description Quantity Price Amount
essere Pages 1 $25.00 $25.00

Mailing Cost: $0.46

Sub Total: $25.46

PA ID APR 11 107 Tax: $0.00

{ \ ) (| iS ue invoice Total $25.46

Applied: $0.00

Balance Due:

Please cut here and submit with payment

 

 

We accept: Visa. MasterCard, Ameri ress, and Discover
Pay online at www.Bactes.com
Card #: Signature:
Expiration Date:
PLEASE REMIT PAYMENT TO: TAX ID NO. XX-XXXXXXX ** DUE UPON RECEIPT **
BACTES Invoice Number: KDJQR-1
8344 Clairemont Mesa Blvd. Suite 201 Date: 03/31/2017
San Diego, CA 92111 Customer Number: LOOHM-78702-1908
(858) 244-1811 Phone : Balance Due: 25.46

(800) 560-3800 toll-free
(858) 430-4962 fax

Pagelors
Case 1:18-cv-00088-DAE Document426

He
ni
p
ph
Do
©

RESPONSE TO REQUEST / SUBPOENA FOR
THE PROTECTED HEALTH INFORMATION! OF AN INDIVIDUAL

Date: S\\\ \2OVN

To: “Requestor”: \{os ad VETS wk Wun, TawrorU.
WO\_ EB Wie, Sate %

WOSta ZR W412 —
Fax: Sy. SEND. O2V2D

‘

 

From: “Agency”: Bacracanpdss Verne ACO
SAND SwoSouses EGE Qus “Sue 42-6
AUG oe “KIDS
Fax: SN. aw .. ASV!

 

RE: “INDIVIDUAL”: _ \UX OTN. Strands
Request for PHI Records id _ Subpoena for PHI Records __ Other:

 

  
 
 
 
 

A. JA Agency finds Requestor’s request or Ee the Individual in
compliance with the HIPAA Privacy regulations and supply you with the copies requested. The page
count/cost of copying and shipping the records at i$sue is as follows:

____ pages in paper format
\2S pages in electronic fo

plus shipping costs of $
dK Seis plus allowable other costs (e.g., i i estions) $
Total Cost$ 25-SO_.
When payment of Total Cost is received by Agency the records will be copied and shipped.
B. ___ Agency finds Requestor’s request or subpoena for the PHI Records of the Individual in non-
coinpliance with the IUPAA Privacy regulations and cannot honor the request/subpocna for the following
reason(s):
1. ____ There is no Authorization from the individual for PHI disclosure.
2. ___ The Authorization is not in compliance with HIPAA Privacy regulations,
specifically:

 

| A.

wf tA
' 45 CFR § 164.501, et seq. 7 60
for PHI | \{! 110R

 

Response-Req./Subpoena
uw ——--—_-—--—-Gase4+48-ev-00088-DAE--Document-426-+- Filed 094:1/260-Page -42-of 61 —
Jul. 13, 2017 12:29PM TX ORTHO No. 63/3 =F I

Texas Orthopedics Surgery Center
4700 Seton Center Parkway Suite 100
Austin, Texas 78759
512-439-1006

; ace “ :
Patient: —J evo" Sthm idt

por:  //22/¢6

 

We have received -your request for medical information ‘on the above

captioned patient. The fee for duplication and processing records has been

set by the Medical Practice Ace, 165.1; Health & Safety Code 241.1 53, and
* Section 406.024 of the Texas Government Code. The breakdown of charges
_ on this patient is as follows:

 

 

 

 

 

 

Medical Records: first 20 pages $s 25.00
Additional pages: g¢ “ @ .50 each $ 4 F.50
- go
Billing Records: $25.00 . $_ 2 5
Scopé Pictures: @$ 2.00 each . §
X-rays / MRI Films: @ $ 8.00 each $
Disability Fomns: @ $15.00 each . $
Deposition Questions: @ $10.00 each $
oe
Affidavit Fee: PP _@15.00cach g 302"
1D
Notary Fee: a __ @$ 6.00 each g__/2. o
Misc. (postage, etc.) , $,
finn , . pp 6d
6 Henry Li Moore’. 23 . 2. 007891
: Attorney at Law: ° ee :
MOLE Mth st” ;
© Austin, TX 78702 . 3 7/13/2017

512-477-1663 ©
Pay TO THE Texas Orthopedics Surgery Center

One Hundred Forty-One and 50/100*****#######hseeneeeee sania

Texas Orthopedics Surgery Center

MEMO LLB
Jerome Schmidt affidavits t

"O00 789 but

Tes
TL_CONTAINS A COLORED BACKGROUND ON WHITE PAPZA. M/CROPAINT. 15 LOCATED BELOW THIS
 

—_— From HealthMark Group 1.800.833.5935 Mon Jul 24 18:52:17 2017 CDT Page 1 of 1
Invoice - 1261131
CHEALTH MARK Federal Tax ID XX-XXXXXXX
GROUP invoice Date 07/24/2017
Recipient Fax 5124766212
Access Code 558862

Please Make Check Payable To:

LAW OFFICES OF HENRY MOORE HEALTHMARK GROUP, LLC
PEGGY ROTHENBERGER ATTN: ACCOUNTS RECE!VABLE >
1101 W 14TH ST 325 N SAINT PAUL, SUITE 1650
AUSTIN, TX 787021908 DALLAS, TX 75201

— (0-20-11 —

Your File No: JEROME SCHMIDT

 

 

Pertaining To : JEROME SCHMIDT Our File No :1064607
Our Services Ordered By : Records From:
LAW OFFICES OF HENRY MOORE USAP - CBO *
PEGGY ROTHENBERGER 6606 LBJ FREEWAY
1101 W 11TH ST SUITE 200
AUSTIN, TX 787021908 DALLAS, TX 75240
Fee Description Quantity Rate Extended
Shipping 4 $0.94 $0.94
Affidavit 4 $15.00 $15.00
Notary 1 $6.00 $6.00

   
  
   

_

Billing Statement $25.00

 

Invoice Totals
+“For fastest turnaround, pay your Invoice online at www.healthmark-group. com***

Email status requests and questions to status@healthmark-group.com

REMITTANCE - RETURN WITH YOUR PAYMENT

Please Make Check Payable To: Invoice - 1261131
HEALTHMARK GROUP, LLG Pertaining To : JEROME SCHMIDT
ATTN: ACCOUNTS RECEIVABLE

325 N SAINT PAUL, SUITE 1650
DALLAS, TX 75201

Payment Is accepted by check or credit card. Fax this form or pay online at www. heallhmark-group.com

 

 

 

 

 

___ Visa Card Number Expiration
____ Mastercard Phone Sec, Cade
___ AMEX Signature Date

325 N. St. Paul Street, Suite 1650, Dallas, TX 75201 Tel. 800.659.4035 Fax 800.833.5935

www.healthmark-group.com

 
 

   

1918 Leander Rd

Georgetown, TX 78628
Phone 512-363-5779 Fax 877-260-0030

Bill To:

MeciMobile
Medical Gilling

cument126-1 Filed -09/44/20—Page-44-of 64--~ ~~ —

DATE: September 27, 2017
INVOICE #
FOR: Documentation Fees

LAW OFFICES OF HENRY MOORE

Note: Our office doesn't hold medical records. You will need to contact the medical facility for those records

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION AMOUNT
Billing Record JEROME SCHMIDT
Itemized Statement $25.00 ‘
AFFIDAVIT $15.00
[ar ~~
Forravoannor . : :
Henry L. Moore Nee ae
Attorney at Law Austin, TX 78767
1101 Efith St 30-0/1140
Austin, TX 78702 40/18/2017
512-477-1663
PASEO THE MediMobile | $ **40.00
F d PeSARRORNAEEADNRLLERREEONG SHATAL ARTE EERERER ERR NNONRRR REE EN ROR a oath ntrwndiniwesettctti
orty and 00/100 BOLLARE
MediMobile
% Ri
MEMO j {ff fk

Schmidt billing aff
~~ WOOT9ULSe W’bLO000K 38

6923972,9c0"

—<—<—S THIS DOCUMENT CONTAINS A GULORED BACKGROUND Qt) WHITE PAPER. MICKOPRINT 18 LOCATEO SELOW XHIS WARNING SAND, —_—

  

 

 

 

TOTAL | $ 40.00

 

 

 

Make all checks payable to MediMobile, or call Tammy Knight at 512-686-0823 for credit card payments over the phc
If you have any questions concerning this invoice, contact MIKE STRAIT 512-942-2489

mstrait@medimobile.com

THANK YOU FOR YOUR BUSINESS!
Case 1:18-cv-00088-DAE Document 126-1

 

¢

THE ——

Eugene W. Brees, II

WHITEHURST HARKNESS BREES CHENG ALSAFFAR

HIGGINBOTHAM & JACOB , PLLC
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

LEGAL CONNECTION iar

Corporate Office: 512.892.5700

Filed 09/11/20 Page 15 of 61

INVOICE

 

 

 

 

 

 

 

Invoice No. Invoice Date Payment Terms
107754 11/13/2019 Due upon receipt
Order Date Case No.
28279,001 10/17/2019
Case Name

 

JEROME SCHMIDT ( BY AUTHO)

 

Records Pertaining To

 

 

JEROME "JERRY" SCHMIDT

 

 

 

 

 

 

 

 

Records From Ordered By Reference Info.
SETON SOUTHWEST HOSPITAL Eugene W. Brees, II Client Matter No.:
Health Information Management WHITEHURST HARKNESS BREES CHENG Claim No.:
7900 FM 1826, Building 1 ALSAFFAR HIGGINBOTHAM & JACOB , Insured:
Austin, TX 78737 PLLC D/O/L:
7500 Rialto Boulevard, Building Two, Sulte
250
Austin, TX_ 78735
JEROME "JERRY" SCHMIDT (MEDICAL) 43.00
Custodian Fee 91,36 91.36
Request by Authorization 65.00 65.00
Administrative Fee (Req by Autho) 35.00 35.00
Legals/Exhibits Scanned, Bates #d, QC'd 43.00 Pages @ 0.45 19,35
Online/Email Access 43.00 Pages @ 0,30 12.90
(TAXABLE $223.61)
TOTAL DUE >>> $223.61
Thank you for your business! For questions or a list of other services,
please go to www.TLC-Texas.com or call us at 512.892.5700.
(-) Payments/Credits: 0,00
(+) Finance Charges/Debits: 0,00

 

Tax ID: XX-XXXXXXX

Eugene W. Brees, II

WHITEHURST HARKNESS BREES CHENG ALSAFFAR
HIGGINBOTHAM & JACOB , PLLC

7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

Remit To: THE LEGAL CONNECTION, INC,
7103 Oak Meadow Dr., Suite A
Austin, TX 78736

Please detach bottom portion and return with payment.

Invoice No.
Invoice Date
Total Due

Order No.
BU ID
Case No.
Case Name

107754
11/13/2019
$223.61

28279.001
MAIN

JEROME SCHMIDT ( BY AUTHO)

 
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 16 of 61

INVOICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Invoice No. Invoice Date Payment Terms
if fe > a, 107375 11/6/2019 Due upon receipt
THE — Fo _
LEGAL CONNECTION Order No. Order: Date Case No.
a — > inc
Corporate Office: 512.892.5700 28279.010 10/17/2019
Case Name
JEROME SCHMIDT ( BY AUTHO)
Eugene W. Brees, II f
WHITEHURST HARKNESS BREES CHENG ALSAFFAR Records Pertaining To
HIGGINBOTHAM & JACOB , PLLC JEROME "JERRY" SCHMIDT
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735
Records From Ordered By Reference Info.
US ANESTHESIA PARTNERS Eugene W. Brees, II Client Matter No.:
Billing Records WHITEHURST HARKNESS BREES CHENG Claim No.;
6606 LB) Freeway, Suite 200 ALSAFFAR HIGGINBOTHAM & JACOB , Insured:
Dallas, TX 75240 PLLC D/O/L:
7500 Rialto Boulevard, Building Two, Suite
250
Austin, TX_78735
JEROME "JERRY" SCHMIDT (BILLING) 6.00
Custodian Fee 57.15 57.15
Request by Authorization 65.00 65.00
Administrative Fee (Req by Autho) 35.00 35.00
Legals/Exhibits Scanned, Bates #d, QC'd 6.00 Pages @ 0.45 2.70
Online/Email Access 6.00 Pages @ 0.30 1.80
(TAXABLE $161.65)
TOTAL DUE >>> $161.65
Thank you for your business! For questions or a list of other services,
please go to www. TLC-Texas.com or call us at 512.892.5700.
(-) Payments/ Credits: 0.00
(+) Finance Charges/ Debits: 0.00

 

 

Tax ID: XX-XXXXXXX

Eugene W, Brees, II

WHITEHURST HARKNESS BREES CHENG ALSAFFAR
HIGGINBOTHAM & JACOB , PLLC

7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

Remit To: THE LEGAL CONNECTION, INC.
7103 Oak Meadow Dr., Suite A

Austin, TX 78736

Please detach bottom portion and return with payment.

Invoice No.
Invoice Date
Total Due

Order No.
BU ID
Case No.
Case Name

107375
11/6/2019
$161.65

28279.010
MAIN

JEROME SCHMIDT ( BY AUTHO)

 

 
Case 1:18-cv-00088-DAE Document 126-1

 

 

Filed 09/11/20 Page 17 of 61

INVOICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Invoice No. Invoice Date Payment Terms
ci7 FF A a 107998 11/18/2019 | Due upon receipt
THE —_ Ss ——————— ! = P
LEGAL CONNECTION Order No. Citar Date Case No.
> oe ING.
Corporate Office: 542.892.5700 28279.005 10/17/2019
Case Name
JEROME SCHMIDT ( BY AUTHO)
Eugene W. Brees, IT 5%
WHITEHURST HARKNESS BREES CHENG ALSAFFAR Records Pertaining To
HIGGINBOTHAM & JACOB , PLLC JEROME "JERRY" SCHMIDT
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735
Records From Ordered By Reference Info.
TEXAS ORTHOPEDICS Eugene W. Brees, II Client Matter No.:
Medical/Billing WHITEHURST HARKNESS BREES CHENG Claim No.:
4700 Seton Center Pkwy Ste. 200 ALSAFFAR HIGGINBOTHAM & JACOB , Insured:
Austin, TX 78759 PLLC D/O/L:
7500 Rialto Boulevard, Building Two, Suite
250
Austin, TX_78735
JEROME "JERRY" SCHMIDT (MEDICAL and BILLING) 469.00
Custodian Fee 86.74 86.74
Request by Authorization 65.00 65.00
Administrative Fee (Req by Autho) 35.00 35.00
Original Legals Reviewed, Scanned, Uploaded with Online Access 5.00 Pages @ 0.55 2.75
Exhibits Scanned without Bates # - No Charge for Pages Over 100 100.00 Pages @ 0.45 45.00
Online/Email Access - No Charge for Pages Over 100 100.00 Pages @ 0.30 30.00
(TAXABLE $264.49)
TOTAL DUE >>> $264.49
Thank you for your business! For questions or a list of other services,
please go to www. TLC-Texas.com or call us at 512.892.5700.
(-) Payments/Credits: 0.00

 

 

Tax ID: XX-XXXXXXX

Eugene W. Brees, II

WHITEHURST HARKNESS BREES CHENG ALSAFFAR
HIGGINBOTHAM & JACOB , PLLC

7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

Remit To: THE LEGAL CONNECTION, INC.
7103 Oak Meadow Dr., Suite A

Austin, TX 78736

Please detach bottom portion and return with payment.

Invoice No.
Invoice Date
Total Due

Order No.
BU ID
Case No.

Case Name

107998
11/18/2019
$264.49

28279.005
MAIN

JEROME SCHMIDT ( BY AUTHO)

 
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 18 of 61

INVOICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Invoice No. Invoice Date Payment Terms
€ te ~~. t 107893 11/16/2019 | Due upon receipt
ThE ———_ > SS /16/ pon
LEGAL CONNECTION Order No. Grier Dats Cass No,
> INC.
Corporate Office: 512.892.5700 28279.011 10/17/2019
Case Name
JEROME SCHMIDT ( BY AUTHO)
Eugene W. Brees, II .
WHITEHURST HARKNESS BREES CHENG ALSAFFAR Records Pertaining To
HIGGINBOTHAM & JACOB , PLLC JEROME "JERRY" SCHMIDT
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735
Records From Ordered By Reference Info.
THIRD COAST EMERGENCY PHYSICIANS Eugene W. Brees, II Client Matter No.:
Billing Records WHITEHURST HARKNESS BREES CHENG Claim No.:
P.O. Box 2283 ALSAFFAR HIGGINBOTHAM & JACOB , Insured:
Mansfield, TX 76063 PLLC D/O/L:
7500 Rialto Boulevard, Building Two, Suite
250
Austin, TX_78735
JEROME "JERRY" SCHMIDT (BILLING)
Prep Request by Autho; Review Autho; Delivery to/Contact 65.00 65.00
Witness
Administrative Fee-Cancellation-cost for work completed to date 20.00 20.00
Preparation of Amended Request by Autho 25.00 25.00
(TAXABLE $110.00)
TOTAL DUE >>> $110.00
Thank you for your business! For questions or a list of other services,
please go to www.TLC-Texas.com or call us at 512.892.5700.
(-) Payments/Credits: 0.00
(+) Finance Charges/ Debits: 0.00
(=) New Balance: $110.00

 

 

Tax ID: XX-XXXXXXX

Eugene W. Brees, II

WHITEHURST HARKNESS BREES CHENG ALSAFFAR
HIGGINBOTHAM & JACOB , PLLC

7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

Remit To: THE LEGAL CONNECTION, INC.
7103 Oak Meadow Dr., Suite A

Austin, TX 78736

Please detach bottom portion and return with payment.

Invoice No.
Invoice Date
Total Due

Order No.
BU ID
Case No.

Case Name

107893
11/16/2019
$110.00

28279.011
MAIN

JEROME SCHMIDT ( BY AUTHO)

 

 
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 19 of 61

INVOICE

T HE

=

 

 

 

 

GAL CONNECT! ON

 

 

Corporate Office:

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR

HIGGINBOTHAM & JACOB , PLLC
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

512.892.5700

 

 

 

Invoice No. Invoice Date Payment Terms
} 110264 12/31/2019 Due upon receipt
Order No. Order Date Case No.
28664.003 11/11/2019 1:18-CV-00088-LY
Case Name

 

JEROME SCHMIDT VS, UNITED STATES OF AMERICA

 

Records Pertaining To

 

 

JEROME "JERRY" SCHMIDT

 

 

 

 

 

 

 

 

Records From Ordered By Reference Info.
UNIVERSITY MEDICAL CENTER Jamal Khalid Alsaffar Client Matter No.:
BRACKENRIDGE (f/k/a BRACKENRIDGE WHITEHURST HARKNESS BREES CHENG Claim No.:
HOSPITAL) ALSAFFAR HIGGINBOTHAM & JACOB , PLLC Insured:
Billing Records 7500 Rialto Boulevard, Building Two, Suite D/O/L:
ATTN: Anabel Rangel/Attorney Requests 250
1345 Philomena, Suite 200 Austin, TX 78735
Austin, TX_78723
JEROME "JERRY" SCHMIDT (BILLING) 14.00
Deposition Upon Written Questions-Prepare Notice, DWQ, 80,00 80.00
Subpoena
Administrative Fee (DWQ) 40.00 40.00
Federal Notice of Delivery 12,50 12.50
Legals/Exhibits Scanned, Bates #d, QC'd 14.00 Pages @ 0.45 6.30
Online/Email Access 14.00 Pages @ 0.30 4.20
TOTAL DUE >>> $143.00
Thank you for your business! For questions or a list of other services,
please go to www.TLC-Texas.com or call us at 512.892.5700.
(-) Payments/ Credits: 0.00
(+) Finance Charges/Debits: 0.00

 

Tax ID: XX-XXXXXXX

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR
HIGGINBOTHAM & JACOB , PLLC

7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

RemitTo: THE LEGAL CONNECTION, INC.
7103 Oak Meadow Dr., Suite A

Austin, TX 78736

Please detach bottom portion and return with payment.

Invoice No.
Invoice Date
Total Due

Order No.
BU ID
Case No.

Case Name

110264
12/31/2019
$143.00

28664.003

MAIN

1:18-CV-00088-LY

JEROME SCHMIDT VS. UNITED STATES OF
AMERICA

 
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 20 of 61

INVOICE

)
—"
——

( —
THE —

EGAL

Corporate Office: 512.892.5700

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR

HIGGINBOTHAM & JACOB , PLLC
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

CONNECTION

 

 

 

 

 

 

 

Invoice No. Invoice Date Payment Terms
108802 12/4/2019 Due upon receipt
Order No. Order Date Case No.
28664.012 11/11/2019 1:18-CV-00088-LY
Case Name

 

JEROME SCHMIDT VS. UNITED STATES OF AMERICA

 

Records Pertaining To

 

 

JEROME "JERRY" SCHMIDT

 

 

 

 

 

 

 

 

Records From Ordered By Reference Info.
CHARLES B. MALLETT, M.D. Jamal Khalid Alsaffar Client Matter No.:
Medical/Billing WHITEHURST HARKNESS BREES CHENG Claim No.:
4007 James Casey Street, Suite A200 ALSAFFAR HIGGINBOTHAM & JACOB , PLLC Insured:
Austin, TX 78745 7500 Rialto Boulevard, Building Two, Suite D/O/L:
250
Austin, TX_ 78735
JEROME "JERRY" SCHMIDT (BILLING) 17.00
Custodian Fee 25.00 25.00
Deposition Upon Written Questions-Prepare Notice, DWQ, 80.00 80.00
Subpoena
Administrative Fee (DWQ) 40.00 40.00
Federal Notice of Delivery 12.50 12,50
Legals/Exhibits Scanned, Bates #d, QC'd 17.00 Pages @ 0.45 7.65
Online/Email Access 17.00 Pages @ 0.30 5.10
TOTAL DUE >>> $170.25
Thank you for your business! For questions or a list of other services,
please go to www.TLC-Texas.com or call us at 512.892.5700.
(-) Payments/Credits: 0.00
(+) Finance Charges/ Debits: 0.00

 

Tax ID: XX-XXXXXXX

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR
HIGGINBOTHAM & JACOB , PLLC

7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

Remit To: | THE LEGAL CONNECTION, INC.
7103 Oak Meadow Dr., Suite A

Austin, TX 78736

Please detach bottom portion and return with payment.

Invoice No.
Invoice Date
Total Due :

Order No.

BU ID :
Case No.

Case Name :

108802
12/4/2019
$170.25

28664.012
MAIN
1:18-CV-00088-LY

JEROME SCHMIDT VS. UNITED STATES OF
AMERICA

 

 
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 21 of 61

 

 

INVOICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Invoice No. Invoice Date Payment Terms
ing sy Ning od 108381 11/25/2019 Net 15
THE = . ——
LEGAL CONNECTION Order No. Orier’bats Case No.
== —= INC.
Corporate Office: 512.892.5700 28279.006 10/17/2019
Case Name
JEROME SCHMIDT ( BY AUTHO)
Eugene W. Brees, II
WHITEHURST HARKNESS BREES CHENG ALSAFFAR Records Pertaining To
HIGGINBOTHAM & JACOB, PLLC JEROME "JERRY" SCHMIDT
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735
Records From Ordered By Reference Info.
AUSTIN CENTER FOR THERAPY & Eugene W. Brees, II Client Matter No.:
ASSESSMENT WHITEHURST HARKNESS BREES CHENG Claim No.:
Medical/Billing ALSAFFAR HIGGINBOTHAM & JACOB , PLLC Insured:
8103 Brodie Lane, #1 7500 Rialto Boulevard, Building Two, Suite D/O/L:
Austin, TX 78745 250
Austin, TX_78735
JEROME "JERRY" SCHMIDT (MEDICAL and BILLING) 144,00
Custodian Fee 6.50 6.50
Request by Authorization 65.00 65.00
Administrative Fee (Req by Autho) 35.00 35.00
Original Legals Reviewed, Scanned, Uploaded with Online Access 4.00 Pages @ 0.55 2.20
Exhibits Scanned without Bates # - No Charge for Pages Over 100 100.00 Pages @ 0.45 45.00
Online/Email Access - No Charge for Pages Over 100 100.00 Pages @ 0.30 30.00
Preparation of Amended Request by Autho 25.00 25.00
Pick Up from Custodian's Office 35.00 35.00
(TAXABLE $243.70)
TOTAL DUE >>> $243.70

 

Thank you for your business! For questions or a list of other services,
please go to www.TLC-Texas.com or call us at 512.892.5700.

 

Tax ID: XX-XXXXXXX

Eugene W. Brees, II

WHITEHURST HARKNESS BREES CHENG ALSAFFAR
HIGGINBOTHAM & JACOB , PLLC

7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

Remit To: THE LEGAL CONNECTION, INC.
8656 W Hwy 71, Bidg F, Suite 200

Austin, TX 78735

Invoice No,

Invoice Date

Total Due

Order No.
BU ID
Case No.
Case Name

Please detach bottom portion and return with payment.

108381
11/25/2019
: $0.00

28279,006
MAIN

JEROME SCHMIDT ( BY AUTHO)

 

 
Case 1:18-cv-00088-DAE Document 126-1

_

Filed 09/11/20 Page 22 of 61

INVOICE

 

 

 

 

UGAT-CONRE

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR

HIGGINBOTHAM & JACOB , PLLC
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

ECTION

corporate Office; 512.892.5700

 

 

 

 

Invoice No. Invoice Date Payment Terms
109372 12/16/2019 Due upon receipt
Order No. Order Date Case No.
28664.013 11/11/2019 1:18-CV-00088-LY
Case Name

 

JEROME SCHMIDT VS. UNITED STATES OF AMERICA

 

Records Pertaining To

 

 

JEROME "JERRY" SCHMIDT

 

 

 

 

 

 

 

 

 

Records From Ordered By Reference Info.
ENCOMPASS HOME HEALTH OF AUSTIN Jamal Khalid Alsaffar Client Matter No.:
Medical/Billing WHITEHURST HARKNESS BREES CHENG Claim No.:
5900 Southwest Parkway, ALSAFFAR HIGGINBOTHAM & JACOB , PLLC Insured:
Building 4, Suite 420 7500 Rialto Boulevard, Building Two, Suite D/O/L:
Austin, TX 78735 250
Austin, TX_78735
JEROME "JERRY" SCHMIDT (BILLING) 15.00
Deposition Upon Written Questions-Prepare Notice, DWQ, 80.00 80.00
Subpoena
Administrative Fee (DWQ) 40.00 40.00
Federal Notice of Delivery 12.50 12.50
Legals/Exhibits Scanned, Bates #d, QC'd 15.00 Pages @ 0.45 6.75
Online/Email Access 15.00 Pages @ 0.30 4.50
TOTAL DUE >>> $143.75
Thank you for your business! For questions or a list of other services,
please go to www. TLC-Texas.com or call us at 512.892.5700.
(-) Payments/ Credits: 0.00
(+) Finance Charges/Debits: 0.00
(=) New Balance: $143.75

 

Tax ID: XX-XXXXXXX

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR
HIGGINBOTHAM & JACOB , PLLC

7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

Remit To: THE LEGAL CONNECTION, INC.
7103 Oak Meadow Dr., Suite A

Austin, TX 78736

Please detach bottom portion and retin with payment.

Invoice No.
Invoice Date
Total Due

Order No.
BU ID
Case No.
Case Name

109372
12/16/2019
: $143.75

28664.013
MAIN
1:18-CV-00088-LY

} JEROME SCHMIDT VS. UNITED STATES OF
AMERICA

 

 
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 23 of 61

INVOICE

 

THLE

 

 

 

 

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR

HIGGINBOTHAM & JACOB , PLLC

LEGAL CONNECTION

Corporate Office: 512.892.5700

 

 

 

 

Invoice No. Invoice Date Payment Terms
110050 12/27/2019 Due upon receipt
Order No. Order Date Case No.
28664,004 11/11/2019 1:18-CV-00088-LY
Case Name

 

JEROME SCHMIDT VS. UNITED STATES OF AMERICA

 

Records Pertaining To

 

 

 

 

 

 

 

 

 

 

JEROME "JERRY" SCHMIDT
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735
Records From Ordered By Reference Info.
DELL SETON MEDICAL CENTER AT THE Jamal Khalid Alsaffar Client Matter No.:
UNIVERSITY OF TEXAS WHITEHURST HARKNESS BREES CHENG Claim No.:
Billing Records ALSAFFAR HIGGINBOTHAM & JACOB , PLLC Insured:
ATTN: Anabel Rangel/Attorney Requests 7500 Rialto Boulevard, Building Two, Suite D/O/L:
1345 Philomena, Sulte 200 250
Austin, TX 78723 Austin, TX_78735
JEROME "JERRY" SCHMIDT (BILLING)
Custodian Fee 12.00 12.00
Prep of Notice, DWQs, and Service of Same on Witness & OCs 40.00 40.00
Prep of Subpoene Duces Tecum and Service of Same on 40.00 40.00
Witness/OCs
Administrative Fee-Cancellation-cost for work completed to date 25.00 25.00
TOTAL DUE >>> $117.00
Thank you for your business! For questions or a list of other services,
please go to www. TLC-Texas.com or call us at 512.892.5700.
(-) Payments/ Credits: 0.00
(+) Finance Charges/ Debits: 0.00
(=) New Balance: $117.00

 

 

Tax ID: XX-XXXXXXX

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR
HIGGINBOTHAM & JACOB , PLLC

7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

Remit To: THE LEGAL CONNECTION, INC.
7103 Oak Meadow Dr., Suite A

Austin, TX 78736

Please detach bottom portion and return with payment.

Invoice No.
Invoice Date
Total Due

Order No.
BU ID
Case No.

Case Name

110050
12/27/2019
$117.00

28664.004
MAIN
1:18-CV-00088-LY

JEROME SCHMIDT VS. UNITED STATES OF
AMERICA

 
Case 1:18-cv-00088-DAE Document 126-1

~~
=

THe >

{HGAL CONNECTION

Corporate Office: 512.892.5700

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR

HIGGINBOTHAM & JACOB , PLLC
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

Filed 09/11/20 Page 24 of 61

INVOICE

 

 

 

 

 

 

 

Invoice No. Invoice Date Payment Terms
109849 12/23/2019 Due upon receipt
Order No. Order Date Case No.
28664.006 11/11/2019 1:18-CV-00088-LY
Case Name

 

JEROME SCHMIDT VS. UNITED STATES OF AMERICA

 

Records Pertaining To

 

 

JEROME "JERRY" SCHMIDT

 

 

 

 

 

 

 

 

Tax ID: XX-XXXXXXX

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR
HIGGINBOTHAM & JACOB , PLLC

7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

Remit To; THE LEGAL CONNECTION, INC.
7103 Oak Meadow Dr., Suite A

Austin, TX 78736

 

Records From Ordered By Reference Info.
TEXAS ORTHOPEDICS Jamal Khalid Alsaffar Client Matter No.:
Medical/Billing WHITEHURST HARKNESS BREES CHENG Claim No.:
4700 Seton Center Pkwy Ste. 200 ALSAFFAR HIGGINBOTHAM & JACOB , PLLC Insured:
Austin, TX 78759 7500 Rialto Boulevard, Building Two, Suite D/O/L:
250
Austin, TX_78735
JEROME "JERRY" SCHMIDT (BILLING) 71.00
Custodian Fee 74.67 74.67
Deposition Upon Written Questions-Prepare Notice, DWQ, 80.00 80.00
Subpoena
Administrative Fee (DWQ) 40.00 40.00
Federal Notice of Delivery 12.50 12.50
Legals/Exhibits Scanned, Bates #4, QC'd 71.00 Pages @ 0.45 31.95
Online/Email Access 71.00 Pages @ 0.30 21.30
TOTAL DUE >>> $260.42
Thank you for your business! For questions or a list of other services,
please go to www.TLC-Texas.com or call us at 512.892.5700.
(-) Payments/ Credits: 0.00
(+) Finance Charges/ Debits: 0.00

 

Please detach bottom portion and return with payment.

Invoice No.
Invoice Date
Total Due

Order No.
BU ID
Case No.
Case Name

109849
12/23/2019
$260.42

28664.006
MAIN
1;:18-CV-00088-LY

JEROME SCHMIDT VS, UNITED STATES OF
AMERICA

 
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 25 of 61

 

 

INVOICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Invoice No. Invoice Date Payment Terms
a, Le - <> 109822 12/23/2019 | Due upon receipt
Ee ———_ — /23) p p
LEGAL CONNECTION Order No. lar ba Ouse fo.
a —— > inc.
Corporate OMmfice: 512.802.5700 28279.012 12/6/2019
Case Name
JEROME SCHMIDT ( BY AUTHO)
Eugene W., Brees, II =
WHITEHURST HARKNESS BREES CHENG ALSAFFAR Records Pertaining To
HIGGINBOTHAM & JACOB , PLLC JEROME "JERRY" SCHMIDT
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735
Records From Ordered By Reference Info.
UNIVERSITY MEDICAL CENTER Eugene W. Brees, II Client Matter No.:
BRACKENRIDGE (f/k/a BRACKENRIDGE WHITEHURST HARKNESS BREES CHENG Claim No.:
HOSPITAL) ALSAFFAR HIGGINBOTHAM & JACOB , PLLC Insured:
Medical Records 7500 Rialto Boulevard, Building Two, Suite D/O/L:
Attn: Medical Records 250
1500 Red River Austin, TX 78735
Austin, TX_78701
JEROME “JERRY" SCHMIDT (MEDICAL) 47.00
Custodian Fee 6.50 6,50
Request by Authorization 65.00 65.00
Administrative Fee (Req by Autho) 35,00 35.00
Legals/Exhibits Scanned, Bates #d, QC'd 47.00 Pages @ 0.45 21.15
Online/Emall Access 47.00 Pages @ 0.30 14.10
(TAXABLE $141.75)
TOTAL DUE >>> $141.75
Thank you for your business! For questions or a list of other services,
please go to www.TLC-Texas.com or call us at 512.892.5700.
(-) Payments/Credits: 0.00
(+) Finance Charges/ Debits: 0.00

 

 

Tax ID: XX-XXXXXXX

Eugene W. Brees, Il

WHITEHURST HARKNESS BREES CHENG ALSAFFAR
HIGGINBOTHAM & JACOB , PLLC

7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

Remit To: THE LEGAL CONNECTION, INC.
7103 Oak Meadow Dr., Suite A

Austin, TX 78736

Please detach bottom portion and return with payment.

Invoice No.
Invoice Date
Total Due

Order No.
BU ID
Case No.
Case Name

109822
12/23/2019
$141.75

28279.012
MAIN

JEROME SCHMIDT ( BY AUTHO)

 

 
Case 1:18-cv-00088-DAE Document 126-1

 

“EE *

Filed 09/11/20 Page 26 of 61

INVOICE

 

 

 

 

LEGAL L CONNECTION

512.892.5700

Corporate thas

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR

HIGGINBOTHAM & JACOB , PLLC
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

 

 

 

 

Invoice No. Invoice Date Payment Terms
109892 12/26/2019 Due upon receipt
Order No. Order Date Case No.
28664.011 11/11/2019 1:18-CV-00088-LY
Case Name

 

JEROME SCHMIDT VS, UNITED STATES OF AMERICA

 

Records Pertaining To

 

 

JEROME "JERRY" SCHMIDT

 

 

 

 

 

 

 

 

Records From Ordered By Reference Info.
HOSPITALIST CONCEPTS CONSULTANTS, Jamal Khalid Alsaffar Client Matter No.:
LLC WHITEHURST HARKNESS BREES CHENG Claim No.:
Billing Records ALSAFFAR HIGGINBOTHAM & JACOB , PLLC Insured:
PO BOX 13442 7500 Rialto Boulevard, Building Two, Suite D/O/L:
Austin, TX 78711 250
Austin, TX. 78735
JEROME "JERRY" SCHMIDT (BILLING) 13.00
Custodian Fee 40.00 40.00
Deposition Upon Written Questions-Prepare Notice, DWQ, 80,00 80.00
Subpoena
Administrative Fee (DWQ) 40.00. 40.00
Federal Notice of Delivery 12.50 12.50
Legals/Exhibits Scanned, Bates #4, QC'd 13.00 Pages @ 0.45 5.85
Online/Email Access 13.00 Pages @ 0.30 3.90
TOTAL DUE >>> $182.25
Thank you for your business! For questions or a list of other services,
please go to www.TLC-Texas.com or call us at 512.892.5700.
(-) Payments/ Credits: 0.00
(+) Finance Charges/ Debits: 0.00

 

Tax ID: XX-XXXXXXX

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR
HIGGINBOTHAM & JACOB , PLLC

7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

Remit To: THE LEGAL CONNECTION, INC.
7103 Oak Meadow Dr., Suite A

Austin, TX 78736

Please detach bottom portion and return with payment.

Invoice No.
Invoice Date
Total Due

Order No.
BU ID
Case No.
Case Name

109892
12/26/2019
: $182.25

28664.011
MAIN
1:18-CV-00088-LY

JEROME SCHMIDT VS, UNITED STATES OF
AMERICA

 
Case 1:18-cv-00088-DAE Document 126-1

a Se
LEGAL

Corporate Office:

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR

HIGGINBOTHAM & JACOB , PLLC
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

CONNECTION

512.892.5700

Filed 09/11/20 Page 27 of 61

INVOICE

 

 

 

 

 

 

 

Invoice No. Invoice Date Payment Terms
109903 12/26/2019 Due upon receipt
Order No. Order Date Case No.
28664.008 11/11/2019 1:18-CV-00088-LY
Case Name

 

JEROME SCHMIDT VS. UNITED STATES OF AMERICA

 

Records Pertaining To

 

 

JEROME "JERRY" SCHMIDT

 

 

 

 

 

 

 

 

Records From Ordered By Reference Info.
ARA DIAGNOSTIC IMAGING Jamal Khalid Alsaffar Client Matter No.:
Billing Records WHITEHURST HARKNESS BREES CHENG Claim No.:
IMAGING LIBRARY - ist FLOOR ALSAFFAR HIGGINBOTHAM & JACOB , PLLC Insured:
12554 Riata Vista Circle 7500 Rialto Boulevard, Building Two, Suite D/O/L:
Austin, TX 78727 250
Austin, TX_78735
JEROME "JERRY" SCHMIDT (BILLING) 17.00
Custodian Fee 72.36 72.36
Deposition Upon Written Questions-Prepare Notice, DWQ, 80.00 80.00
Subpoena
Administrative Fee (DWQ) 40.00 40.00
Federal Notice of Delivery 12.50 12.50
Legals/Exhibits Scanned, Bates #4, QC'd 17.00 Pages @ 0.45 7.65
Online/Email Access 17.00 Pages @ 0.30 5.10
TOTAL DUE >>> $217.61
Thank you for your business! For questions or a list of other services,
please go to www.TLC-Texas.com or call us at 512.892.5700,
(-) Payments/ Credits: 0.00
(+) Finance Charges/ Debits: 0.00

 

Tax ID: XX-XXXXXXX

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR
HIGGINBOTHAM & JACOB , PLLC

7500 Rialto Boulevard, Bullding Two, Suite 250
Austin, TX 78735

Remit To: THE LEGAL CONNECTION, INC.
7103 Oak Meadow Dr., Suite A

Austin, TX 78736

Please detach bottom portion and return with payment.

Invoice No.
Invoice Date
Total Due

Order No.
BU ID
Case No.
Case Name

109903
12/26/2019
+ $217.61

28664.008
MAIN
1:18-CV-00088-LY

JEROME SCHMIDT VS, UNITED STATES OF
AMERICA

 

 
Case 1:18-cv-00088-DAE Document 126-1

 

{ ———

.
ie

I

Filed 09/11/20 Page 28 of 61

NVOICE

 

 

 

 

LEGAL CONNECTION

 

 

Corporate Office: 512.892.5700

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR

HIGGINBOTHAM & JACOB , PLLC
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

 

 

 

Invoice No. Invoice Date Payment Terms
110267 12/31/2019 Due upon receipt
Order No. Order Date Case No.
28664.001 11/11/2019 1:18-CV-00088-LY
Case Name

 

JEROME SCHMIDT VS, UNITED STATES OF AMERICA

 

Records Pertaining To

 

 

JEROME "JERRY" SCHMIDT

 

 

 

 

 

 

 

 

 

Records From Ordered By Reference Info,
SETON SOUTHWEST HOSPITAL Jama} Khalid Alsaffar Client Matter No.:
Billing Records WHITEHURST HARKNESS BREES CHENG Claim No.:
ATTN: Anabel Rangel/Attorney Requests ALSAFFAR HIGGINBOTHAM & JACOB , PLLC Insured:
1345 Philomena, Suite 200 7500 Rialto Boulevard, Building Two, Suite D/O/L:
Austin, TX 78723 250
Austin, TX_78735
JEROME "JERRY" SCHMIDT (BILLING) 14.00
Deposition Upon Written Questions-Prepare Notice, DWQ, 80.00 80.00
Subpoena
Administrative Fee (DWQ) 40,00 40.00
Federal Notice of Delivery 12.50 12,50
Legals/Exhibits Scanned, Bates #d, QC'd 14.00 Pages @ 0.45 6.30
Online/Email Access 14.00 Pages @ 0.30 4.20
TOTAL DUE >>> $143.00
Thank you for your business! For questions or a list of other services,
Please go to www.TLC-Texas.com or call us at 512.892.5700.
(-) Payments/Credits: 0.00
(+) Finance Charges/Debits: 0.00
(=) New Balance: $143.00

 

Tax ID: XX-XXXXXXX

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR
HIGGINBOTHAM & JACOB , PLLC

7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

Remit To: THE LEGAL CONNECTION, INC.
7103 Oak Meadow Dr., Suite A

Austin, TX 78736

Please detach bottom portion and return with payment,

Invoice No.
Invoice Date
Total Due :

Order No.

BU ID

Case No.

Case Name :

110267
12/31/2019
$143.00

28664.001
MAIN
1:18-CV-00088-LY

JEROME SCHMIDT VS. UNITED STATES OF
AMERICA

 
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 29 of 61

INVOICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Invoice No. Invoice Date Payment Terms
eS oe er 110276 1/2/2020 Net 15
THE <— =
LEGAL CONNECTION Order No. oven bate Case No,
=~ Ss Inc.
Corvrperate OMice: SiZ.802,.5700 28279.013 12/6/2019
Case Name
JEROME SCHMIDT ( BY AUTHO)
Eugene W. Brees, II r
WHITEHURST HARKNESS BREES CHENG ALSAFFAR Records Pertaining To
HIGGINBOTHAM & JACOB , PLLC JEROME "JERRY" SCHMIDT
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735
Records From Ordered By Reference Info.
UNIVERSITY MEDICAL CENTER Eugene W. Brees, II Client Matter No.;
BRACKENRIDGE (f/k/a BRACKENRIDGE WHITEHURST HARKNESS BREES CHENG Claim No.:
HOSPITAL) ALSAFFAR HIGGINBOTHAM & JACOB , PLLC Insured:
Billing Records 7500 Rialto Boulevard, Building Two, Suite D/O/L:
ATTN: Anabel Rangel/Attorney Requests 250
1345 Philomena, Suite 200 Austin, TX 78735
Austin, TX_78723
JEROME "JERRY" SCHMIDT (BILLING) 6.00
Request by Authorization 65.00 65.00
Administrative Fee (Req by Autho) 35.00 35.00
Legals/Exhibits Scanned, Bates #d, QC'd 6.00 Pages @ 0.45 2.70
Online/Email Access 6.00 Pages @ 0.30 1.80
(TAXABLE $104.50)
TOTAL DUE >>> $104.50
Thank you for your business! For questions or a list of other services,
please go to www.TLC-Texas.com or call us at 512.892.5700.
(-) Payments/Credits: 104.50
(+) Finance Charges/Debits: 0.00
(=) New Balance: $0.00

 

 

Tax ID: XX-XXXXXXX

Eugene W. Brees, IT

WHITEHURST HARKNESS BREES CHENG ALSAFFAR
HIGGINBOTHAM & JACOB , PLLC

7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

Remit To: THE LEGAL CONNECTION, INC.
8656 W Hwy 71, Bidg F, Suite 200

Austin, TX 78735

Please detach bottom portion and return with payment.

Invoice No.
Invoice Date
Total Due

Order No,
BU ID
Case No.
Case Name

110276
1/2/2020
: $0.00

28279.013
MAIN

JEROME SCHMIDT ( BY AUTHO)

 
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 30 of 61

INVOICE

 

 

 

 

LEGAL CONNECTION

Cerpornate Office: 542.892.5700

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR

HIGGINBOTHAM & JACOB , PLLC
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

 

 

 

 

Invoice No. Invoice Date Payment Terms
109594 12/18/2019 Net 15
Order No. Order Date Case No.
28664.009 11/11/2019 1:18-CV-00088-LY
Case Name

 

JEROME SCHMIDT VS. UNITED STATES OF AMERICA

 

Records Pertaining To

 

 

JEROME "JERRY" SCHMIDT

 

 

 

 

 

 

 

 

 

Records From Ordered By Reference Info,
BAYLOR SCOTT & WHITE - NEUROTEXAS, Jamal Khalid Alsaffar Client Matter No.:
PLLC WHITEHURST HARKNESS BREES CHENG Claim No.:
Medical/Billing ALSAFFAR HIGGINBOTHAM & JACOB , PLLC Insured:
3000 N IH 35, Ste 600 7500 Rialto Boulevard, Building Two, Suite D/O/L:
Austin, TX 78705 250
Austin, TX_78735
JEROME "JERRY" SCHMIDT (BILLING) 17.00
Custodian Fee 43.90 43.90
Deposition Upon Written Questions-Prepare Notice, DWQ, 80.00 80.00
Subpoena
Administrative Fee (DWQ) 40.00 40.00
Federal Notice of Delivery 12.50 12.50
Legals/Exhibits Scanned, Bates #d, QC'd 17.00 Pages @ 0.45 7.65
Online/Email Access 17.00 Pages @ 0.30 5.10
TOTAL DUE >>> $189.15
Thank you for your business! For questions or a list of other services,
please go to www.TLC-Texas.com or call us at 512.892.5700.
(-) Payments/Credits: 189.15
(+) Finance Charges/ Debits: 0.00
Tax ID: XX-XXXXXXX
Please detach bottom portion and return with payment.
Jamal Khalid Alsaffar Invoice No. 109594
WHITEHURST HARKNESS BREES CHENG ALSAFFAR Invoice Date 12/18/2019
HIGGINBOTHAM & JACOB , PLLC
7500 Rialto Boulevard, Building Two, Suite 250 Total Due $0.00
Austin, TX 78735
Order No. 28664,009
Remit To: THE LEGAL CONNECTION, INC. BU ID MAIN
8656 W Hwy 71, Bldg F, Suite 200 Case No. 1:18-CV-00088-LY
Austin, TX 78735
Case Name JEROME SCHMIDT VS. UNITED STATES OF

AMERICA

 

 
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 31 of 61

INVOICE

 

 

 

 

LEGAL CONNECTION

 

 

Corporate Office:

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR

HIGGINBOTHAM & JACOB , PLLC
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

Si2.802-S700

 

 

 

Invoice No. Invoice Date Payment Terms
109597 12/18/2019 Net 15
Order No. Order Date Case No.
28664.014 11/11/2019 1:18-CV-00088-LY
Case Name

 

JEROME SCHMIDT VS. UNITED STATES OF AMERICA

 

Records Pertaining To

 

 

JEROME "JERRY" SCHMIDT

 

 

 

 

 

 

 

 

Records From Ordered By Reference Info.
US ANESTHESIA PARTNERS OF TEXAS, P.A. Jamal Khalid Alsaffar Client Matter No.;
CENTRAL BILLING RECORDS WHITEHURST HARKNESS BREES CHENG Claim No.;
6606 LB) Freeway, Suite 200 ALSAFFAR HIGGINBOTHAM & JACOB , PLLC Insured:
Dallas, TX 75240 7500 Rialto Boulevard, Building Two, Suite D/O/L:
250
Austin, TX_78735
JEROME "JERRY" SCHMIDT (BILLING) 13.00
Custodian Fee 72.36 72.36
Deposition Upon Written Questions-Prepare Notice, DWQ, 80.00 80.00
Subpoena
Administrative Fee (DWQ) 40.00 40.00
Federal Notice of Delivery 12.50 12.50
Legals/Exhibits Scanned, Bates #d, QC'd 13.00 Pages @ 0.45 5.85
Online/Email Access 13.00 Pages @ 0.30 3.90
TOTAL DUE >>> $214.61
Thank you for your business! For questions or a list of other services,
please go to www.TLC-Texas.com or call us at 512.892.5700.
(-) Payments/Credits: 214.61
(+) Finance Charges/ Debits: 0.00

 

Tax ID: XX-XXXXXXX

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR
HIGGINBOTHAM & JACOB , PLLC

7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

Remit To: THE LEGAL CONNECTION, INC.
8656 W Hwy 71, Bldg F, Suite 200

Austin, TX 78735

Please detach bottom portion and return with payment.

Invoice No,
Invoice Date
Total Due

Order No.
BU ID
Case No,
Case Name

109597
12/18/2019
: $0.00

28664.014
MAIN
1:18-CV-00088-LY

JEROME SCHMIDT VS. UNITED STATES OF
AMERICA

 

 
Case 1:18-cv-00088-DAE Document 126-1

 

THE SS

LEGAL CONNECTION

Filed 09/11/20 Page 32 of 61

INVOICE

 

 

 

 

 

Corporate Office: 512.892.5700

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR

HIGGINBOTHAM & JACOB , PLLC
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

 

 

 

Invoice No. Invoice Date Payment Terms
110923 1/15/2020 Due upon receipt
Order No. Order Date Case No.
28664.007 11/11/2019 1:18-CV-00088-LY
Case Name

 

JEROME SCHMIDT VS. UNITED STATES OF AMERICA

 

Records Pertaining To

 

 

JEROME "JERRY" SCHMIDT

 

 

 

 

 

 

 

 

 

Records From Ordered By Reference Info.
AUSTIN CENTER FOR THERAPY & Jamal Khalid Alsaffar Client Matter No.:
ASSESSMENT WHITEHURST HARKNESS BREES CHENG Claim No.:
Medical/Billing ALSAFFAR HIGGINBOTHAM & JACOB , PLLC Insured:
8103 Brodie Lane, #1 7500 Rialto Boulevard, Building Two, Suite D/O/L:
Austin, TX 78745 250
Austin, TX_78735
JEROME "JERRY" SCHMIDT (BILLING) 19.00
Deposition Upon Written Questions-Prepare Notice, DWQ, 80.00 80,00
Subpoena
Administrative Fee (DWQ) 40.00 40.00
Federal Notice of Delivery 12.50 12.50
Legals/Exhibits Scanned, Bates #d, QC'd 19.00 Pages @ 0.45 8.55
Online/Email Access 19,00 Pages @ 0.30 5.70
TOTAL DUE >>> $146.75
Thank you for your business! For questions or a list of other services,
please go to www.TLC-Texas.com or call us at 512.892.5700.
(-) Payments/Credits: 0.00
(+) Finance Charges/ Debits: 0.00
(=) New Balance: $146.75

 

Tax ID: XX-XXXXXXX

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR
HIGGINBOTHAM & JACOB, PLLC

7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

Remit To: THE LEGAL CONNECTION, INC,
7103 Oak Meadow Dr., Suite A

Austin, TX 78736

Please detach bottom portion and return with payment.

Invoice No,
Invoice Date
Total Due

Order No.
BU ID
Case No.

Case Name

110923
1/15/2020
$146.75

28664.007
MAIN
4:18-CV-00088-LY

JEROME SCHMIDT VS. UNITED STATES OF
AMERICA

 
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 33 of 61

INVOICE

  

 

 

 

 

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR

HIGGINBOTHAM & JACOB , PLLC
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

{GAL CONNECTION

Corporate Office: Si2.892.5700

 

 

 

 

Invoice No. Invoice Date Payment Terms
111048 1/17/2020 Due upon receipt
Order No. Order Date Case No,
28664,005 11/11/2019 1;18-CV-00088-LY
Case Name

 

JEROME SCHMIDT VS. UNITED STATES OF AMERICA

 

Records Pertaining To

 

 

JEROME "JERRY" SCHMIDT

 

 

 

 

 

 

 

 

 

Records From Ordered By Reference Info.
NEUROAUSTIN NEUROLOGY ASSOCIATES Jama! Khalid Alsaffar Client Matter No.:
Medical/Billing WHITEHURST HARKNESS BREES CHENG Claim No.:
4544 South Lamar Boulevard, Suite 760 ALSAFFAR HIGGINBOTHAM & JACOB , PLLC Insured:
Austin, TX 78745-1594 7500 Rialto Boulevard, Building Two, Suite D/O/L:
250
Austin, TX 78735
JEROME "JERRY" SCHMIDT (BILLING) 29.00
Deposition Upon Written Questions-Prepare Notice, DWQ, 80.00 80.00
Subpoena
Administrative Fee (DWQ) 40.00 40.00
Federal Notice of Delivery 12,50 12.50
Legals/Exhibits Scanned, Bates #d, QC'd 29.00 Pages @ 0.45 13.05
Online/Email Access 29,00 Pages @ 0.30 8.70
TOTAL DUE >>> $154.25
Thank you for your business! For questions or a list of other services,
please go to www. TLC-Texas.com or call us at 512.892.5700.
(-) Payments/ Credits: 0.00
(+) Finance Charges/ Debits: 0.00
(=) New Balance: $154.25

 

Tax ID: XX-XXXXXXX

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR
HIGGINBOTHAM & JACOB , PLLC

7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

Remit To: THE LEGAL CONNECTION, INC.
7103 Oak Meadow Dr., Suite A

Austin, TX 78736

Please detach bottom portion and return with payment.

Invoice No,
Invoice Date
Total Due

Order No.
BU ID
Case No.
Case Name

111048
1/17/2020
$154.25

28664.005
MAIN
1;18-CV-00088-LY

JEROME SCHMIDT VS. UNITED STATES OF
AMERICA

 
Case 1:18-cv-00088-DAE Document 126-1

Filed 09/11/20 Page 34 of 61

INVOICE

 

 

 

 

 

 

LEGAL CONNECTION

Corporate Office: 512.892.5700

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR

HIGGINBOTHAM & JACOB , PLLC
7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

 

 

 

Invoice No. Invoice Date Payment Terms
= 111802 2/4/2020 Net 15
Order No. Order Date Case No.
28664.002 11/11/2019 1:18-CV-00088-LY
Case Name

 

JEROME SCHMIDT VS. UNITED STATES OF AMERICA

 

Records Pertaining To

 

 

JEROME "JERRY" SCHMIDT

 

 

 

 

 

 

 

 

Records From Ordered By Reference Info.
THIRD COAST EMERGENCY PHYSICIANS Jamal Khalid Alsaffar Client Matter No.:
Billing Records WHITEHURST HARKNESS BREES CHENG Claim No.:
P.O. Box 2283 ALSAFFAR HIGGINBOTHAM & JACOB , PLLC Insured:
Mansfield, TX 76063 7500 Rialto Boulevard, Building Two, Suite D/O/L:
250
Austin, TX_ 78735
JEROME "JERRY" SCHMIDT (BILLING) 14.00
Custodian Fee 60.66 60.66
Deposition Upon Written Questions-Prepare Notice, DWQ, 80.00 80.00
Subpoena
Administrative Fee (DWQ) 40.00 40.00
Federal Notice of Delivery 12.50 12.50
Legals/Exhibits Scanned, Bates #d, QCd 14.00 Pages @ 0.45 6.30
Online/Email Access 14.00 Pages @ 0.30 4.20
TOTAL DUE >>> $203.66
Thank you for your business! For questions or a list of other services,
please go to www.TLC-Texas.com or call us at 512.892.5700.
(-) Payments/Credits: 0.00
(+) Finance Charges/Debits: 0.00

 

Tax ID: XX-XXXXXXX

Jamal Khalid Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR
HIGGINBOTHAM & JACOB , PLLC

7500 Rialto Boulevard, Building Two, Suite 250
Austin, TX 78735

Remit To: THE LEGAL CONNECTION, INC.
8656 W Hwy 71, Bldg F, Suite 200

Austin, TX 78735

Please detach bottom portion and return with paymem.

Invoice No.
Invoice Date
Total Due

Order No,
BU ID
Case No,
Case Name

111802
2/4/2020
: $203.66

28664.002
MAIN
1:18-CV-00088-LY

JEROME SCHMIDT VS. UNITED STATES OF
AMERICA

 
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 35 of 61

M fe aie Invoice

www.medivisuals.com

MediVisuals, Inc

PO Box 75856 Date 1/29/2020

Baltimore, MD 21275-5856 :

800-899-2153 Invoice # 56759

Tax ID # XX-XXXXXXX

Bill To Terms Due on receipt

Whitehurst, Harkness, Brees, Cheng, Alsaffar, Higginbo.,. Pate Payable ae

ao a Blvd Client Reference # Jerome SCHMIDT

Austin TX 78735 Our Reference #: D-33535

United States
Case Name: Jerome SCHMIDT
Client Phone: (512) 476-4346
Client Fax: (512) 476-4400

  
  

     
 

     
  

Amount
1,850.00

Unit Price
1,850.00

DecapNO
Exhibit 1: Jerome Schmidt
Mechanism of Injury

    
   

  
      
     

  

Enlargement - 30“ x 40”, Mounting & Edging 180.00 180.00
Portfolio Case 40.00 40.00
Delivery 65.00 65.00

 

 

Subtotal 2,135.00
Tax 170.78
Total $2,305.78

As agreed by acceptance of our Visual Plan, a finance charge of 1.5 % per month may be applied to accounts after 30 days from due date
(18% annually)

MediVisuals, Inc.
Tax ID# 54-155-8201

Invoice # 56759
Amount Due $2,305.78
Amount Paid

Please Enter Your Credit Card Information Make Checks Payable To

Type: Master Card VISA American Express MediVisuals, Inc

Credit Card #: PO Box 75856

Expiration Date: Month Year Baltimore, MD 21275-5856

Signature:

 

FOR YOUR CONVENIENCE, MEDIVISUALS NOW ACCEPTS AMEX, MASTERCARD & VISA.

Thank you for your business.
We appreciate the opportunity to serve you.
Please let us know if we can assist you In any of your upcoming matters.
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 36 of 61

INVOICE

Hei
company

Invoice Date
Feb 6, 2020

Invoice Number

Whitehurst, Harkness, Brees, Cheng, Alsaffar & Higginbotham PLLC INV-0275

7500 Rialto Blvd, Ste 2-250
AUSTIN TX 78735

Reference

The Exhibit Company
1508 San Antonio St
Austin, TX 78701
(512) 322-9410

Schmidt Demonstratives

 

 

 

USA
Description Quantity Unit Price Tax Amount USD
Design Services: Lay in demonstratives (timelines) 3.25 195.00 Tax Exempt 633.75
36" x 48" Color Print and Mount - Exhibit Boards 3.00 175.00 Tax Exempt 525.00
Printing and Mounting of Oversized Exhibit Board 3.00 235.00 Tax Exempt 705.00
Subtotal 1,863.75
TOTAL USD 1,863.75
Due Date: Feb 20, 2020
visa EG) ES ps t39 (2.
View and pay online now
-}-------------------------------------------------
Customer Whitehurst, Harkness, Brees,

PAYMENT ADVICE

To; The Exhibit Company
1508 San Antonio St
Austin, TX 78701
(512) 322-9410

Invoice Number

Amount Due
Due Date

Amount Enclosed

INV-0275

Cheng, Alsaffar & Higginbotham
PLLC

1,863.75
Feb 20, 2020

 

Enter the amount you are paying above
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 37 of 61

 

 

 

 

>] INVOICE

 

 

 

 

WHITGHTeWATS ON

ASR EB SVATEN, b&b U8

 

1250 S. Capital of Texas Highway
Building 3, Suite 400

Austin, Texas 78746 Invoice # 127036
Invoice Date 06/06/2018

512-474-4363/512-474-8802 (fax) Balance § 824.00

 

 

Bill To:

Mr. Jamal K. Alsaffar

WHITEHURST HARKNESS BREES CHENG ALSAFFAR & HIGGINBOTHAM
7500 Rialto Boulevard

Building Two, Suite 250

Austin, Texas 78735

 

 

 

 

 

 

 

Witness/Description Amount
Original Oral Deposition of Edward R. Saylor — May 4, 2018 S 824.00
TOTAL $ 824.00
Payment 0
Balance Due | § 824.00

 

 

 

 

 

 

| Federal Tax I.D.: XX-XXXXXXX _| Terms: Due Upon Receipt |

 

Action:
Jerome Schmidt v. United States of America

Your Client:
Plaintiff Jerome Schmidt

 

 

 
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 38 of 61

< irato L a
G re ) &. 4 i
oP ii cn Eas <= Le esa
Raising the Lar.
Nationwide

sU0.97 1. Ti afewww.stratesiegal.com

Tom Jacob

Whitehurst, Harkness, Brees, Cheng, Alsaffar &
Higginbotham, PLLC

7500 Rialto Boulevard

Building 2, Suite 250

Austin, TX 78735

INVOICE

 

 

 

 

 

 

 

Invoice No. Invoice Date Job No.
209556 7/31/2018 121004
Job Date Case No.
7/24/2018 1:18-CV-00088-LY
Case Name

 

JEROME SCHMIDT VS, UNITED STATES OF AMERICA

 

 

Payment Terms

 

 

Due upon receipt

 

 

| 1 CERTIFIED COPY OF TRANSCRIPT OF:
JEROME SCHMIDT

Austin, Texas

 

Thank you, Your business is appreciated. We now take Visa, Master Card & American Express.

426.45
TOTAL DUE >>> $426.45

 

 

 

Tax ID: XX-XXXXXXX

Please detach bottom portion and return with payment,

Tom Jacob

Whitehurst, Harkness, Brees, Cheng, Alsaffar &
Higginbotham, PLLC

7500 Rialto Boulevard

Building 2, Suite 250

Austin, TX 78735

Remit To: Stratos Legal Services, LP
4295 San Felipe, Suite 125
Houston, TX 77027

Job No. > 121004 BU ID :MAIN
Case No. : 1:18-CV-00088-LY

Case Name : JEROME SCHMIDT VS. UNITED STATES OF
AMERICA

Invoice No. : 209556 Invoice Date :7/31/2018
Total Due : $ 426.45

 

= = SS
PAYMENT WITH CREDITCARD giex [i [Vsr|
Cardholder's Name:
Card Number:

 

 

 

 

 

 

Exp. Date: Phone#:
Billing Address:

Zip: Card Security Code:
Amount to Charge:

Cardholder's Signature:

 

 

Email:

 

 
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 39 of 61

9/6/2018

Stratos Legal Services, LP **258.75

 

Two Hundred Fifty-Eight and 75/100 —

Stratos Legal Services, LP
4295 San Felipe, Ste. 125
Houston, Texas 77027

Inv. 210360

Stratos Legal Services, LP 9/6/2018
Schmidt, Jerome:Depositions Inv. 210360; Video Depo of Jerome Schmidt 258.75

258.75

Stratos Legal Services, LP 9/6/2018
Schmidt, Jerome:Depositions Inv. 210360; Video Depo of Jerome Schmidt 258.75

258.75
 

Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 40 of 61

Invoice

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

Invoice # Date
6969 5/24/2018
Case ID
Bill To :
: Schmidt vy USA (SCVUN)
Whitehurst, Harkness, Brees, Cheng,
Alsaffar, Higginbotham, and Jacob, PLLC Terms Due Date
7500 Rialto Blvd., Bldg. 2, STE 250
Austin, TX 78735 Due on receipt 6/3/2018
Account Manager: Robie Rowley

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity Description Rate Amount
1]05/04/18: Video Deposition Service - 2 hrs 260.00 260.00
Deponents: Edward R. Saylor
1 | 05/04/18: Reimbursable Expense: Parking 25.00 25.00
1.25 | 05/24/18: Digitize Video: Saylor, Edward (05/04/18) - MPEG1 80.00 100.00T
*** Ordered by Jamal Alsaffar
1] 05/24/18: Shipping Fees: USPS 15.00 15.00T
Thank you for choosing Res Ipsa Litigation Support, LLC! Subtotal $400.00
TAX ID: XX-XXXXXXX Sales Tax (8.25%) — ¢9.49
Terms: Net Upon Receipt. All invoices past due may incur a $25 late fee. Any
invoices more than 120 days past due will incur a $50 late fee. All unpaid invoices Total $409.49
will accrue interest on the unpaid balance at 1.5% per month beginning on the
31st day after the invoice date. Paymenis/Credits —-s409.49
As always, we back our work with a 100% Satisfaction Guarantee.
If you have any questions, please call (512) 334-6777. Balance Due $0.00

 

 

 

 

Res Ipsa Litigation Support, LLC | 501 Congress Ave., STE 150 | Austin, TX 78701 | (512) 334-6777
www.res-ipsa.com
Case 1:18-cv-00088-DAE Document 126-1

       
     
   

Filed 09/11/20 Page 41 of 61

INVOICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Court iG ela ley & Invoice No. Invoice Date Job No.
% b
r a uC 254266 10/22/2018 1129549
COURT REPORTER DIVISION
in aed meta LD Job Date Case No.
eat meh 2
SPEER CMEC YR DASE! 10/9/2018 1:18-CV-00088-LY
Case Name
Jerome Schmidt vs. USA

Jamal Alsaffar

Whitehurst, Harkness, Brees, Chena, Alsaffar & Payment Terms

Higginbotham, PLLC ,

D eceipt

7500 Rialto Boulevard FERS

Building Two, Suite 250

Austin, TX 78735

Expedited Certified Orig & 1 Certified Transcript of:

Kyle Boone, Ph.D. 3,951.55
TOTAL DUE >>> $3,951.55
AFTER 11/21/2018 PAY $4,346.71

Thank you. We appreciate and value your business!

Amex cards accepted (add'l 2% fee will be added)

 

Your order is available online at www.kusar.com, Contact us today for your login & password.

Invoices accrue a late fee on unpaid balances after 30 days. Invoices cannot be adjusted after 30 days. Payment not contingent on client
reimbursement. If turned over for collection, you agree to pay all collection costs and attorney fees.

 

Tax ID: XX-XXXXXXX

Phone: 512-476-4346 fFax:512-176-4400

Please detach bottom portion and return with payment.

Jamal Alsaffar

Whitehurst, Harkness, Brees, Cheng, Alsaffar &
Higginbotham, PLLC

7500 Rialto Boulevard

Building Two, Suite 250

Austin, TX 78735

 

 

Remit To: Kusar Court Reporters & Legal Services, Inc.

111 W. Ocean Bivd., Suite 1200
Long Beach, CA 90802

 

 

 

 

 

 

 

Job No. : 1129549 BU ID > 1-RPT
Case No. ; 1:18-CV-00088-LY
Case Name : Jerome Schmidt vs. USA
Invoice No. : 254266 Invoice Date : 10/22/2018
Total Due > $3,951.55
AFTER 11/21/2018 PAY $4,346.71

Cardholder's Name:

Card Number:

Exp. Date: Phone#:

Billing Address:

Zip: Card Security Code:

Amount to Charge:

Cardholder's Signature:

 

Email:

 

 

 
Case 1:18-

cv-00088-DAE Document 126-1 Filed 09/11/20 Page 42 of 61

BEAN & ASSOCIATES

Invoice

 

Professional Court Reporting Service

 

201 Third St., NW, Ste. 1630
Albuquerque, NM 87102

Phone: (505) 843-9494

Tom Jacob

Thursday, October 25, 2018
Fax: (505) 843-9492

Whitehurst, Harkness, Brees, Cheng, Alsaffar, Higginb
7500 Rialto Blvd.

Bldg. 2, Ste.

250

Austin, TX 78735

Phone: (512) 476-4346 Fax:

Invoice Date

6391K

 

 

 

 

 

 

 

 

 

 

 

 

Witness: Lewine, Jeffrey D., Ph.D

Case: Jerome Schmidt v. United States of America

Venue: In the United States District Court

Case #: 1:18-CV-00088-LY

Date: 10/12/2018

Start Time: 9:30 AM

End Time: 1:26 PM

Reporter: Mabel Chin

Claim #:

File #: 1192N

SEEESSS——EE||E|EE__L_L___—__——SSSS—SSSSS-_-SE___ a

tetany Description Each Quan Total

co. One Copy $2.64 160 $422.40

senbw2 scan black and white exhibit $0.15 51 $7.65

senclr2 scan color exhibit $0.25 95 $23.75
Sub Total $453.80
Payments $0.00
Balance Due $453.80

 

 

Fed. |.D. # #XX-XXXXXXX

1.25 /month on unpaid balance 15%. We accept major credit cards.
Case 1:18-cv-00088-DAE

BEAN & ASSOCIATES

Professional Court Reporting Service
201 Third St., NW, Ste. 1630
Albuquerque, NM 87102

Phone: (505) 843-9494

Tom Jacob

Document 126-1 Filed 09/11/20 Page 43 of 61

Invoice

6388K

Invoice Date
Thursday, October 25, 2018

Fax: (505) 843-9492

Whitehurst, Harkness, Brees, Cheng, Alsaffar, Higginb

7500 Rialto Blvd.
Bldg. 2, Ste. 250
Austin, TX 78735

 

 

 

 

 

 

 

 

 

 

 

Phone: (512) 476-4346 Fax:

Witness: Thoma, Robert J., Ph.D.

Case: Jerome Schmidt v. United States of America

Venue: In the United States District Court

Case #: 1:18-CV-00088-LY

Date: 10/11/2018

Start Time: 42:00 PM

End Time: 2:00 PM

Reporter: Robin Brazil

Claim #:

File #: 1193N

_

co One Copy $2.64 93 $245.52

scnbw2 scan black and white exhibit $0.15 86 $12.90

senclr2 scan color exhibit $0.25 1 $0.25
Sub Total $258.67
Payments $0,00
Balance Due $258.67

 

 

 

Fed. I.D. ##XX-XXXXXXX

1.25 /month on unpaid balance 15%. We accept major credit cards.
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 44 of 61

vert VERITEXT
Texas Region
300 Throckmorton Street, Suite 1600 iy LEGAL SOLUTIONS
Fort Worth TX 76102

Tel. 817-336-3042 Fax. 817-654-4006
Fed. Tax ID: XX-XXXXXXX

Bill To: Tom Jacob Invoice #: TX3504013
Whitehurst Harkness Brees Cheng Alsaffar & Higginbotham PLLC Invoice Date: 10/42/2018

7500 Rialto Blvd, Suite 250
Building Two Balance Due: $0.00

Austin, TX, 78735

 

Case: Schmidt, Jerome v. United States Of America
Job #: 3019125 | Job Date: 9/28/2018 | Delivery: Normal
Case #: 1:18CVOO088LY

Billing Atty: Tom Jacob

Location: —_ Veritext - Philadelphia, PA

1801 Market Street | Suite 1800 | Room 3
Philadelphia, PA 19103

Sched Atty: Jamal Alsaffar | Whitehurst Harkness Brees Cheng Alsaffar &

 

 

 

* Higginbotham PLLC
Witness Description Units Quantity Price Amount
Original with 1 Certified Transcript Page 280.00 $4.95 $1,386.00
Transcript - Expedited Page 280.00 $3.47 $971.60
Attendance 1 3.00 $35.00 $105.00
Exhibits - Color Per Page 3.00 $0.65 $1.95
Christopher M. Loftus, MD Exhibits Per Page 182.00 $0.20 $36.40
Rough Draft Page 280.00 $1.50 $420.00
Litigation Package (all Electronic Files) 1 1.00 $46.00 $46.00
Administration Fee 1.00 $58.00 $58.00
Exhibits - Scanned/Searchabie/OCR Per Page 147.00 $0.50 $73.50
Shipping & Handling Package 3.00 $21.47 $64.41
Notes: 4-Day Expedite Invoice Total: $3,162.86
Rough Draft Provided Payment: ($3,162.86)
Credit: $0.00
Interest: $0.00
Balance Due: $0.00

 

 

TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
please consult http://www.veritext.com/services/all-services/services-information

 

 

 

. Please remit payment to: wipaice # ae

To pay online, go to Veritext Job #: 3019125
www.veritext.com P.O. Box 71303 Invoice Date: 10/12/2018

ipanoy Veritext accepts all major credit cards Chicago IL 60694-1303 Balance: $0.00

(American Express, Mastercard, Visa, Discover)
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 45 of 61

INVOICE

 

 

 

 

Job Date Case No.

1 3 xX i T A S p Invoice No. Invoice Date Job No,
503324 9/10/2018 371531
: =

 

888-893-3767 / Reporting
712-400-2525 / Fax

 

8/23/2018 1:18-CV-00088-LY

 

Case Name

 

Jerome Schmidt v. United States Of America

 

Jamal K. Alsaffar
Whitehurst, Harkness, Brees, Cheng, Alsaffar, & Payment Terms

 

Higginbotham, PLLC

" Due upon receipt
7500 Rialto Blvd., Bldg. Two, Ste. 250

 

 

 

Austin, TX 78735

 

 

1 COPY OF TRANSCRIPT OF:
James Schmidt 304.90
TOTAL DUE >>> $304.90
AFTER 10/10/2018 PAY $309.47

INVOICE (S) DUE UPON RECEIPT AND IS NOT CONTINGENT UPON YOUR CLIENT'S PAYMENT.

ANY QUESTIONS ABOUT BILLING SHOULD BE RAISED WITHIN 15 DAYS OF RECEIPT OF INVOICE OTHERWISE THE BILLING WILL BE
DEEMED ACCEPTED AS PRESENTED AND PAID IN FULL.

VISIT WWW.LEXITASLEGAL.COM/BILL-PAY TO MAKE A PAYMENT

 

WE APPRECIATE YOUR BUSINESS.
(-) Payments/Credits: 309.47
(+) Finance Charges/ Debits: 0.00
(=) New Balance: $0.00

 

 

 

Tax ID: XX-XXXXXXX

Please detach bottom portion and return with payment.

Jamal K. Alsaffar Invoice No. : 503324
Whitehurst, Harkness, Brees, Cheng, Alsaffar, & Invoice Date : 9/10/2018
Higginbotham, PLLC
7500 Rialto Bivd., Bldg. Two, Ste. 250 Total Due ? $0.00
Austin, TX 78735
Job No. > 371531
Remit To: Deposition Solutions, LLC DBA Lexitas BU ID : SAT-R
ae Bas seule Case No. :  1:18-CV-00088-LY
Dept. 2001

Dallas, TX 75373-4298 Case Name : Jerome Schmidt v. United States Of America
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 46 of 61

 

eae |
WHICH T© WATSON

ASSOCtHAPES =. 848
1250 S. Capital of Texas Highway
Building 3, Suite 400
Austin, Texas 78746

 

 

512-474-4363/512-474-8802 (fax)

Bill To:
Mr. Jamal K, Alsaffar

 

INVOICE

 

 

 

 

 

Invoice # 127390
Invoice Date 10/31/2018
Balance 5 1.962.95

 

WHITEHURST HARKNESS BREES CHENG ALSAFFAR & HIGGINBOTHAM

7500 Rialto Boulevard
Building Two, Suite 250
Austin, Texas 78735

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Witness/Description Amount
Original Oral Deposition of Richard A. Watson — October 18, 2018 S 1,962.95
TOTAL $ 1,962.95
Payment 0
Balance Due | § 1,962.95
| Federal Tax |.D.: XX-XXXXXXX —_| Terms: Due Upon Receipt
Action:

Jerome Schmidt v. United States of America

Your Client:
Plaintiff Jerome Schmidt

 

 

 

 
 

Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 47 of 61

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

s
- Invoice
i sae 7
[| a %. Invoice # Date
aad 7232 10/30/2018
- Case ID
Bill To
: Schmidt vy USA (SCVUN)
Whitehurst, Harkness, Brees, Cheng,
Alsaffar, Higginbotham, and Jacob, PLLC Ter Due Date
7500 Rialto Blvd., Bldg. 2, STE 250 =
Austin, TX 78735 Due on receipt 11/9/2018
Account Manager: Robie Rowley

 

 

 

 

 

Quantity Description Rate Amount
1] 10/18/18: Video Deposition Service - 4 hrs 460.00 460.00
Deponents: Richard Watson
3] 10/30/18: Digitize Video: Watson, Richard (10/18/18) - MPEG1 80.00 240.00T
*** Ordered by Jamal Alsaffar

*** Depo discs shipped with depo discs of Loftus, Christopher (09/28/18)

 

 

 

 

 

 

 

 

Thank you for choosing Res Ipsa Litigation Support, LLC! Subtotal $700.00
TAX ID: XX-XXXXXXX Sales Tax (8.25%) = $19.80
Terms: Net Upon Receipt. All invoices past due may incur a $25 late fee. Any

invoices more than 120 days past due will incur a $50 late fee. All unpaid invoices Total $719.80
will accrue interest on the unpaid balance at 1.5% per month beginning on the

31st day after the invoice date. Payments/Credits -$719.80
As always, we back our work with a 100% Satisfaction Guarantee.

If you have any questions, please call (512) 334-6777. Balance Due $0.00

 

 

 

 

Res Ipsa Litigation Support, LLC | 501 Congress Ave., STE 150 | Austin, TX 78701 | (512) 334-6777
www.res-ipsa.com
 

Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 48 of 61

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

g
_
“— > Invoice
1
ra
| LJ. | Invoice # Date
|
ad Ly 7229 10/30/2018
Litigation Suppor,
: Case ID
Bill To
- Schmidt vy USA (SCVUN)
Whitehurst, Harkness, Brees, Cheng,
Alsaffar, Higginbotham, and Jacob, PLLC Terms Due Date
7500 Rialto Blvd., Bldg. 2, STE 250
Austin, TX 78735 Due on receipt 11/9/2018
Account Manager: Robie Rowley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity Description Rate Amount

1 | 09/28/18: Video Deposition Service - 4 hrs 460.00 460.00

Deponents: Christopher M. Loftus, MD
1 | 09/28/18: Reimbursable Expense: Parking 33.00 33.00
3.5] 10/30/18: Digitize Video: Loftus, Christopher (09/28/18) - MPEG1 80.00 280.00T
*** Ordered by Tom Jacob

1] 10/30/18: Shipping Fees: USPS 15.00 15.00T
Thank you for choosing Res Ipsa Litigation Support, LLC! Subtotal $788.00
TAX ID: XX-XXXXXXX Sales Tax (8.25%) $04.34
Terms: Net Upon Receipt. All invoices past due may incur a $25 late fee. Any
invoices more than 120 days past due will incur a $50 late fee. All unpaid invoices Total $812.34
will accrue interest on the unpaid balance at 1.5% per month beginning on the
31st day after the invoice date. Payments/Credits = -¢g12.34
As always, we back our work with a 100% Satisfaction Guarantee.
If you have any questions, please call (512) 334-6777. Balance Due $0.00

 

 

 

 

Res Ipsa Litigation Support, LLC | 501 Congress Ave., STE 150 | Austin, TX 78701 | (512) 334-6777
Wwww.res-ipsa.com
Case 1:18-cv-00088-DAE Document 126-1

Filed 09/11/20 Page 49 of 61

Invoice

 

 

Py wi
—=

i Ua

 

Bill To

 

 

 

 

 

  

 

 

Whitehurst, Harkness, Brees, Cheng,

 

 

Alsaffar, Higginbotham, and Jacob, PLLC
7500 Rialto Blvd., Bldg. 2, STE 250

 

Austin, TX 78735

Invoice # Date
7231 10/30/2018
Case ID
Schmidt v USA (SCVUN)
Terms Due Date
Due on receipt 11/9/2018

 

 

 

 

 

 

 

Account Manager: Robie Rowley

 

 

 

 

 

 

 

 

 

 

 

 

Quantity Description Rate Amount
1 | 10/09/18: Video Deposition Service - 5 hrs 560.00 560.00
Deponents: Kyle Boone
4] 10/30/18: Digitize Video: Boone, Kyle (10/09/18) - MPEG1 80.00 320.00T
*** Ordered by Jamal Alsaffar
* Depo discs shipped with depo discs of Loftus, Christopher (09/28/18)
Thank you for choosing Res Ipsa Litigation Support, LLC! Subtotal $880.00
TAX ID: XX-XXXXXXX Sales Tax (8.25%) $26.40
Terms: Net Upon Receipt. All invoices past due may incur a $25 late fee. Any
invoices more than 120 days past due will incur a $50 late fee. All unpaid invoices Total $906.40
will accrue interest on the unpaid balance at 1.5% per month beginning on the
31st day after the invoice date. Payments/Credits —-s906.40
As always, we back our work with a 100% Satisfaction Guarantee.
If you have any questions, please call (512) 334-6777. Balance Due $0.00

 

 

 

Res Ipsa Litigation Support, LLC | 501 Congress Ave., STE 150 | Austin, TX 78701 | (512) 334-6777

www.res-ipsa.com

 

 
 

Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 50 of 61

7835 Freeway Circle, Cleveland, Ohio 44130

Bill To:

National Trial Law
Tom Jacob, ESQ
7500 Rialto Blvd, Bldg 2

Suite 250

Austin, TX 78735

Litigation Support Services Invoice

 

Invoice Date

Invoice #

 

 

11/15/2018

 

 

23794

 

In Re:

Jerome Schmidt

vs.

United States Of America

 

 

Contact National Court Reporters Inc
Phone 440.826.4000 Fax 440.826.9800 Case No. 1:18-cv-00088-...

Darlene Feghali

dfeghali@nationalcourtreporters.com
NationalCourtReporters.com

 

 

Tax 1.D. XX-XXXXXXX

NCR Accepts: Visa * Mastercard * American Express * Discover * ACH/Bank Payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Job Date Deponent Service Description # Rate Per Amount
10/25/2018) Expert Med/Tech Copy Copy-(Medical/Technical) 165 5.95 981.75
Witness-Erin D.
Video Deposition | Video Deposition Pages Sur Charge 165 0.95 156.75
Bigler, Ph.D. Exhibit Exhibits (black and white and/or color 177 1.49 263.73
copies)
Administration F... | Administration Fee 49.00 49.00
Shipping & Hand... | Shipping and Handling 59.50 59.50
NCR Cannot Accept International Checks. International Invoices
Must Be Paid Via Credit Card/Direct Bank Wire. Total $1,510.73
*Invoice Payments are Due In-Full Upon Receipt. Payments/ Credits $0.00
And are Not Contingent Upon Payment by Your Client*
Balance Due $1,510.73

Invoices Over 30 Days Will Be Charged a $25 Monthly Administrative Collection
Fee and 1.8% Monthly Interest Charge.

 

 
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20

Page 51 of 61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H t ts G . I Job #: 181105ZROLAYNE
tess ehoae. von Invoice
TBAN Marts Grant Street Order Date: 11/05/18
meee ee analy DB Ref.#: Invoice #: 161074
enver,
Date ofLoss: !1 Inv.Date: 11/16/18
Phone: (303) 832-5966 Fax: (303) 832-9525 Your File #:
Balance: $0.00
Your Client: Jerome Schmidt
Bill To: Action: Schmidt, Jerome
Jamal K. Alsaffar, Esq. VS
Whitehurst Harkness Brees Cheng Alsaffar United States of America
7500 Rialto Boulevard axeh cai
Building 2, Suite 250 Action #: 1:18-cv-00088-LY
Austin, TX 78735 Rep: Rolayne Volpe
Cert:
Item Proceeding/Witness Description Amount
1 | (video) Margot Burns, MS, CRC, CLCP Appearance Fee $130.00
2 | (video) Margot Burns, MS, CRC, CLCP Original Certified Transcript $850.50
3 | (video) Margot Burns, MS, CRC, CLCP Parking $105.00
4 | (video) Margot Burns, MS, CRC, CLCP Electronic Transcript Files $25.00
5 | (video) Margot Burns, MS, CRC, CLCP Zoom Webconference $300.00
6 | (video) Margot Burns, MS, CRC, CLCP Scanned Exhibits $345.17
7 | (video) Margot Burns, MS, CRC, CLCP Original Video Fee $593.75
Comments: Sub Total | $2,349.42
Shipping $0.00
Thank you so much for your business. We truly appreciate jt! Tax N/A
Total Invoice $2,349.42
Payment $2,349.42
Federal Tax |.D.; XX-XXXXXXX Terms: Net 30 Days @ 1.5% Balance Due $0.00
Please KEEP THIS PART for YOUK KECOKDS.
Please FOLD then TEAR HERE and RETURN THIS PART with PAYMENT.
Bill To: Deliver To:
Jamal K, Alsaffar, Esq. Jamal K. Alsaffar, Esq.
Whitehurst Harkness Brees Cheng Alsaffar Whitehurst Harkness Brees Cheng Alsaffar
7500 Rialto Boulevard 7500 Rialto Boulevard
Building 2, Suite 250 Building 2, Suite 250
Austin, TX 78735 Austin, TX 78735
Invoice #: 161074
Invoice Inv.Date: 11/618
Balance: $0.00
+ (303) 832-5966
Prana tes Job #; 181105ZROLAYNE
Fax: (303) 832-9525 - 41/05/18
Hunter + Geist, Inc. Jap Rate:
DB Ref.#:
va Sine Grant Street Date ofLoss: 1/1
uite 1025 Your File #:
Denver, CO 80203 Your Client: Jerome Schmidt
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 52 of 61

All American Court Reporters

1160 North Town Center Drive

Suite 300

Las Vegas, NV 89144
Phone:702,240.4393  Fax:702.384.5506

INVOICE

 

 

 

 

 

 

 

Invoice No. Invoice Date Job No.
1137722*** 11/28/2018 1088357
Job Date Case No.
11/12/2018 1:18-CV-00088-LY
Case Name

 

Jerome Schmidt vs. United States of America

 

 

 

 

 

 

 

 

 

Tom Jacob
Whitehurst, Harkness, Brees, Cheng, Alsaffar, Payment Terms
Higginbotham and Jacob, PLLC D int
7500 Rialto Boulevard HERI TPES
Building Two, Suite 250
Austin, TX 78735
Travis Snyder, D.O, (Videotaped)
E-Transcript Email + PDF Formats (FULL-SIZE) 398.75
PDF EMAIL (CONDENSED TRANSCRIPT) 50.00
PDF EMAIL (EXHIBITS) 25.00
TOTALDUE >>> $473.75
Thank you for using All American Court Reporters. All Major credit cards accepted.
**Payments also accepted online at: www.aacrlv.com**
Files to be sent to: tjacob@nationaltriallaw.com / kbrauner @nationaltriallaw.com / talvarado@nationaltriallaw.com
once the Invoice is paid
Tax ID: XX-XXXXXXX
Please detach bottom portion and return with payment.
Tom Jacob Invoice No, 2. .1137722***
Whitehurst, Harkness, Brees, Cheng, Alsaffar, de
Higginbotham and Jacob, PLLC naka Date > <TH/28) 2018
7500 Rialto Boulevard Total Due : $473.75
Building Two, Suite 250
Austin, TX 78735
Job No. : 1088357
Remit To: All American Court Reporters BU ID : 3-VEGAS
Soca Cee eee CaseNo. : 1:18-CV-00088-LY
Case Name : Jerome Schmidt vs. United States of America

Las Vegas, NV 89144

 
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20

A. William Roberts, Jr., & Associates
234 Seven Farms Drive, Suite 210

Charleston, SC 29492

Phone: 843-722-8414

Fax: 866-390-3376

Tom Jacob

Whitehurst, Harkness Brees, Cheng, Alsaffar, Higginbotham & Jocob
7500 Rialto Blvd.

Building Two, Ste. 250

Austin, TX 78735

Page 53 of 61

 

A. William Roberts, Jr. & Associates
Court Reporting & Litigation Solutions
www.scheduledepo.com | 800-743-DEPO

Invoice #17965

 

Date

Terms

 

 

 

12/11/2018 |Net 30 days - finance @ 1.5%

 

 

 

 

Job #22172 on 11/19/2018 _il
Action: Jerome Schmidt vs. United States of Shipped On: 12/10/2018
America Shipped Via: Federal Express
Location: Conference Room: AWR-CHS (Seay) Delivery Type: Normal

234 Seven Farms Drive, Suite 210
BB&T Building
Charleston, SC 29492

 

 

 

 

 

 

 

 

 

| Description | | Amount |
Original Transcript of Julio A Chalela MD
(1) Original & 1 Electronic Copy of Transcript/Index S 846.40
Reporting Time 5 137.50
Electronic Exhibits S 66.30
Original Replacement Copy B/W $ 31.80
Original Replacement Copy Color $ 46.55
Shipping & Handling $17.65
S 1,146.20
Other
Shipping & Handling $ 32.85
S$ 32.85
Amount Due: $ 1,179.05
Paid: $ 175.00
Balance Due: $ 1,004.05
Printed exhibits to replace the original exhibits that were returned to the Payment Due: 01/10/2019
witness.
If final payment is not received within 30 days from the date of this invoice,
per our agreement your credit card will be charged the balance in full.
Interest at 1.50% after 01/10/2019: $1,019.11

Claim #:
Client Case #:

Tax, 1.D. XX-XXXXXXX

PAYMENT WITH CREDIT CARD: (Amex, Visa, MasterCard)
Cardholder's Name:

Card Number:

Expiration Date: Phone #:

 

 
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 54 of 61

PE COURT REPORTERS OF SAN ANTONIO, IN

10100 Reunion Place, Ste. 660
San Antonio, Texas 78216-4128
(210) 340-6464 / FAX (210) 341-5533
FED ID# XX-XXXXXXX
Mastercard, Visa & Discover Cards Accepted

MR. JAMAL ALSAFFAR November 29, 2018

WHITEHURST, HARKNESS, BREES & CHENG

7500 RIALTO BLVD., Invoice# BDH2471A

BLDG. TWO, SUITE 250

AUSTIN, TX 78735 Balance: $296.80

Re: JEROME SCHMIDT VS. USA
on 10/29/18 by BARBARA ANN DURAND-HOLLIS, CSR

Invoicing Information

Charge Description
COPY ORAL DEPOSITION (S):

DEPONENT: CHRISTINE VIDOURIA, D.0O.
TAKEN ON: OCTOBER 29, 2018
E-TRANSCRIPT WITH PDF EXHIBITS

NO. 1:18-CV-00088-LY

THANK YOU, JENNIFER B, FLORES

1,00% per month on unpaid balance

Please Remit ---> Total Due:

Due Upon Receipt / DELINQUENT in 30 days
A 1% INTEREST WILL BE ADDED TO INV. OVER 30 DAYS

$296.80
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 55 of 61

 

 

Corporate Headquarters
111 SW Fifth Avenue
Suite 2020

Portland, OR 97204

 

DEPOSITION AND TRIAL

JAMAL K. ALSAFFAR ESQUIRE NAEGELIUSA.COM
WHITEHURST HARKNESS BREES CHENG ALSAFFAR PLP2°) 528-3335
7500 RIALTO BOULEVARD, SUITE 250

BUILDING TWO

AUSTIN, TX 78735

Asg. Date: 12/07/2018
Case\Assg No. 28320-1 Invoice # 85512

Case Caption: SCHMIDT, JEROME vs. UNITED STATES OF
AMERICA - IN THE UNITED STATES DISTRICT
COURT THE WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

Invoice Date 12/18/2018

VIDEOGRAPHER MEDIA COPY / DEPOSITION OF MICHAEL D. FREEMANMD

Remarks a
THANK YOU FOR YOUR BUSINESS! Total Amount $ $400.00
Interest $.00

Total Tax $.00

Less Paid To Date $.00
Balance Due $400.00

—
Se

Phone: {800) 528-3335 Invoice Due Upon Receipt
Tax Number: XX-XXXXXXX

Fax: (503) 227-7123
Clients are responsible tor a late charge at ihe rate of 1.5% per month, compounded every 36 days, on an Involee more than 30-days delinquent.

Method of Payment:

 

Charge My Credif Card:

 

 

 

eer esas eras OVISA MasterCard SIGNATURE (AS IT APPEARS ON CREDIT CARD }
NAEGELI DEPOSITION AND TRIAL 0 American Express
PRINT NAME (AS IT APPEARS ON CREDIT CARD )
COIL HOW
EXPIRATION DATE SECURITY CODE

 

CREDIT CARD #

 

ADDRESS WITH ZIP CODE (AS IT APPEARS ON BILLING STATEMENT)

 

 
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 56 of 61

 

 

Corporate Headquarters
111 SW Fifth Avenue
Suite 2020

Portland, OR 97204

 

NAEGELIUSA.COM

JAMAL K. ALSAFFAR ESQUIRE
) 528-3335

WHITEHURST HARKNESS BREES CHENG ALSAFFAR PLER?
7500 RIALTO BOULEVARD, SUITE 250

BUILDING TWO

AUSTIN, TX 78735

Asg. Date: 12/07/2018
Case\Assg No.  28320-1 Invoice # 85511

Case Caption: SCHMIDT, JEROME vs, UNITED STATES OF
AMERICA - IN THE UNITED STATES DISTRICT
COURT THE WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

Invoice Date 12/18/2018

   

COPY /INDEX/ CONDENSED DEPOSITION OF MICHAEL D.FREEMANMD

Remarks _ . -
FREE ENCRYPTED REPOSITORY! Total Amount $ = $609.70
Interest $.00

TRANSCRIPT $428,20, EXHIBITS $151.50, DELIVERY $30.00.
Total Tax $.00

THANK YOU FOR YOUR BUSINESS!
Less Paid ToDate $.00

Balance Due $609.70

 

 

Phone: (800) 528-3335 Invoice Due Upon Receipt
Tax Number: XX-XXXXXXX

Fax: (503) 227-7123
Clients are responsible for a late charge at the rate of 1.5% per monih, compounded every 30 days, on an Invoice more than 30-days delinquent.

 

Method of Payment:
Charge My Credit Card:

OCheck Enclosed

Please Make Checks Payable to: OVISA (MasterCard

NAEGELI DEPOSITION AND TRIAL O American Express
PRINT NAME (AS IT APPEARS ON CREDIT CARD )

Ld LILI

CREDIT CARD # EXPIRATION DATE SECURITY CODE

SIGNATURE (AS IT APPEARS ON CREDIT CARD )}

 

ADDRESS WITH ZIP CODE (AS IT APPEARS ON BILLING STATEMENT)

 

 

 
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 57 of 61

 

 

“U* Invoice
ies \ Invoice # Date
d 7305 12/18/2018

 

 

 

 

 

Litigation Support

 

Bill To

Case ID

 

 

Whitehurst, Harkness, Brees, Cheng,

Schmidt y USA (SCVUS)

 

 

Alsaffar and Higginbotham PLLC
7500 Rialto Blvd., Bldg. 2, STE 250

Terms

Due Date

 

 

Austin, TX 78735 Due on receipt

 

12/28/2018

 

 

 

 

Account Manager: Robie Rowley

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity Description Rate Amount
1} 11/19/18: Video Deposition Service - 4 hrs 510.00 510.00
Deponents: Julio Chalela, MD
3} 12/18/18: Digitize Video: Chalela, Julio (11/19/18) - MPEGI 80.00 240.00T
*** Ordered by Tom Jacob
1] 12/18/18: Shipping Fees: USPS 15.00 15.00T
Thank you for choosing Res Ipsa Litigation Support, LLC! Subtotal $765.00
TAX ID: XX-XXXXXXX Sales Tax (8.25%) $21.04
Terms: Net Upon Receipt. 1.5% will be added to all open balances
on the 31st day after the invoice date. Total $786.04
As always, we back our work with a 100% Satisfaction Guarantee. Payments/Credits $0.00
If you have any questions, please call (512) 334-6777.
Balance Due _ $780.04

 

 

 

Res Ipsa Litigation Support, LLC | 700 Lavaca, STE 1400 | Austin, TX 78701 | (512) 334-6777

www.res-ipsa.com
Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 58 of 61

INVOICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L (= xX j T A Ss : Invoice No. Invoice Date Job No.
534338 5/15/2019 373429
sy Job Date Case No.
88-393 -3767 / Reporhng
Sareea Leen 8/23/2018 4:18-CV-00088-LY
713+4700-2525 / Fax
Case Name
Jerome Schmidt v. United States Of America
Jamal K. Alsaffar
Whitehurst, Harkness, Brees, Cheng, Alsaffar, & Payment Terms
Higginbotham, PLLC Due upon receipt
7500 Rialto Blvd., Bldg. Two, Ste. 250
Austin, TX 78735
Charges for Copy of Video Services for the Deposition of:
Jim Schmidt 515.00
TOTAL DUE >>> $515.00
AFTER 6/14/2019 PAY $522.73
INVOICE (S) DUE UPON RECEIPT AND IS NOT CONTINGENT UPON YOUR CLIENT'S PAYMENT.
ANY QUESTIONS ABOUT BILLING SHOULD BE RAISED WITHIN 15 DAYS OF RECEIPT OF INVOICE OTHERWISE THE BILLING WILL BE
DEEMED ACCEPTED AS PRESENTED AND PAID IN FULL.
VISIT WWW.LEXITASLEGAL.COM/BILL-PAY TO MAKE A PAYMENT
WE APPRECIATE YOUR BUSINESS.
(-) Payments/ Credits: 522.73
(+) Finance Charges/Debits: 0.00
(=) New Balance: $0.00
Tax ID: XX-XXXXXXX
Please detach bottom portion and return with payment.
Jamal K. Alsaffar Invoice No. 534338
Whitehurst, Harkness, Brees, Cheng, Alsaffar, & Invoice Date 5/15/2019
Higginbotham, PLLC
7500 Rialto Bivd., Bldg. Two, Ste. 250 Total Due $0.00
Austin, TX 78735
Job No. 373429
Remit To: Deposition Solutions, LLC DBA Lexitas BU ID SAT-V
P.0. Box 734298 Case No. 1:18-CV-00088-LY
Dept. 2001

Dallas, TX 75373-4298 Case Name

Jerome Schmidt v. United States OF America

 

 
Case 1:18-cv-00088-DAE

United States District Court
Western District of Texas

To:

Jamal K, Alsaffar, Esquire

Whitehurst, Harkness, Brees, Cheng, Alsaffar, Higginbotham
& Jacob, PLLC

7500 Rialto Bivd., Bldg Two, Ste 250

Austin, Texas, 78735

Phone: (512) 476-4346

Email: jalsaffar@nationaltriallaw.com

Case Details:

Case Number: 1:18-CV-88-DAE

Case Title: Jerome Schmidt vs. U.S.A,

Case Description: Daily Copy transcripts for the tial in the
above captioned matter, February 10th to 14th, 2020.
Estimated cost,

Criminal of Civil: Civil

Transcripts:

Date Ordered: Feb 05, 2020
Transcripts Requested By: Jamal K. Alsaffar, Esquire

Charges:
Page Type Page Count
Daily Ist Copy 900

Total: $1,080.00

Amount Due: $1,080.00

Notes

Full price may be charged only if the transcript is delivered within (he requited time frame. For

Document 126-1 Filed 09/11/20 Page 59 of 61

Date: 02/06/2020

Invoice Number: 20200162

Re: JEROME SCHMIDT VS. UNITED STATES
OF AMERICA

Make Checks Payable To:

Angela Hailey

Official Court Reporter, U.S.D.C.

EIN / Tax ID: SS#XXX-XX-XXXX

655 East Cesar E. Chavez Blvd., Third Floor
San Antonio, Texas, 78206

Phone: (210) 244-5048

Email: angela_hailey @txwd.uscourts.gov

Proceeding Date: Feb 10, 2020
Courthouse: United States District Court - Austin
Judge Hearing Case: David Ezra

Rate Sub-Total
$1.20 $1,080.00
{fan order tor ipl és not and

 

delivered within (7) calendar days, payment would be af the 14-day delivery mile, and If nol completed and delivered yalhin 14 days, payment would be at the

ordinary delivery rate.

/s/ Angela Hailey
United States District Court
Western District of Texas

To:

Jamal K. Alsaffar, Esquire

Whitehurst, Harkness, Brees, Cheng, Alsaffar, Higginbotham
& Jacob, PLLC

7500 Rialto Bivd., Blig Two, Ste 250

Austin, Texas, 78735

Phone: (512) 476-4346

Email: jalsaffar@nationaltriallaw.com

Assistant's Name: Thelma Alvarado-Garza

Assi 's Email: talvarado@r Itriallaw.com

 

Case Details:

Case Number: 1:18-C\V-00088

Case Title: Jerome Schmidt vs. United States of America
Case Description: Daily Copy transcripts, 2/25/20 (49 pqs),
2/26/20 (65 pgs), 2/27/20 (113 pys).

Criminal or Civil: Criminal

Transcripts:

Date Ordered: Feb 25, 2020
Date Delivered: Feh 26, 2020
Transcripts Requested By: Jamal K. Alsaffar, Esquire

Charges:

Page Type Page Count

Daily lst Copy 227

Total: $272.40

Amount Due: $272.40

Notes

Full price may be charged only if the transcript is delivered within the required time frame. For

Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 60 of 61

Date: 03/02/2020

Invoice Number: 20200168

Re: JEROME SCHMIDT VS. UNITED STATES
OF AMERICA

Make Checks Payable To:

Angela Hailey

Official Court Reporter, U.S.D.C,

EIN / Tax ID: SS#XXX-XX-XXXX

655 East Cesar E, Chavez Bivd., Third Floor
San Antonio, Texas, 7B206

Phone: (210) 244-5048

Email: angela_hailey @txwd.uscourts.gov

Proceeding Date: Feb 25, 2020
Courthouse: United States of America
Judge Hearing Case: David A. Ezra

Rate Sub-Total
$1,20 $272.40
Hf an order for exp is not and

 

Jenvered WIInin (7) Calendar cays, payermntweund be at IE ls-cay Gelivery fan, and if Nol COMpieID” anu delivered WHINY 16 Beyo, payrieeh would be ag Mie

ordinary delivery rate.

/s/ Angela Hailey
United States District Court
Western District of Texas

TO:

Tom Jacob, Esquire

Whithurst, Harkness, Brees, Cheng, Alsaffar & Higginbotham
7500 Rialto Bivd., Bldg Two, Suite 250

Austin, Texas, 78735

Phone: (512) 476-4346

Email: tjacob@nationaltriallaw.com

Case Details:

Case Number; 1:18-CV-00088

Case Title: Jerome Schmidt vs, United States of America
Case Description: Daily copy transcript of continued trial
proceeding testimony of Julio Chalela, M.D,

Criminal or Civil: Civil

Transcripts:

Date Ordered: Jul 21, 2020
Date Delivered: Jul 22, 2020
Transcripts Requested By: Tom Jacob, Esquire

Charges:
Page Type Page Count
Daily Original 70

Total: $423.50

Amount Due: $423.50

Notes

Full price may be charged only |! (he tansenpt /5 delivered within the requited tine frame. For

Case 1:18-cv-00088-DAE Document 126-1 Filed 09/11/20 Page 61 of 61

Date: 07/22/2020

Invoice Number: 20200181

Re: JEROME SCHMIDT VS. UNITED STATES
OF AMERICA

Make Checks Payable To:

Angela Hailey

Official Court Reporter, U.S.0.C.

EIN / Tax ID; SS#XXX-XX-XXXX

655 East Cesar €. Chavez Bivd., Third Floor
San Antonio, Texas, 78206

Phone: (210) 244-5048

Email: angela_hailey @txwd.uscourts.gov

Proceeding Date: Jul 21, 2020
Courthouse: United States Courthouse - San Antonio
Judge Hearing Case: David A. Ezra

Rate Sub-Total
$6.05 $423.50
it an oléet for cd is not and

 

delivered within (7) calentiar days, payment would be allie L4-day delivery fate, and if not completed and delivered within 14 days, payment would be at the

ordinary delivery rate.

/s/ Angela Hailey
